    Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 1 of 59




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


LOUISIANA NEWPACK SHRIMP, INC.                                CIVIL ACTION

VERSUS                                                        NO. 19-12948-WBV-KWR

OCEAN FEAST OF CHINA, LTD, ET AL.                             SECTION: D (4)

                                      Consolidated with


LONGHAI DESHENG SEAFOOD                                       CIVIL ACTION
STUFF CO. LTD

VERSUS                                                        NO. 20-782-WBV-KWR

LOUISIANA NEWPACK                                             SECTION: D (4)
SHRIMP, INC., ET AL.

                                  ORDER AND REASONS
       Before the Court is Defendants’ Motion to Dismiss, filed by Ocean Feast Co.,

Ltd., Indigo Seafood Partners, Inc., Arthur Zeng and Jeffrey Martinez-Malo. 1

Louisiana Newpack Shrimp, Inc. opposes the Motion,2 and Defendants have filed a

Reply.3 After careful consideration of the parties’ memoranda and the applicable law,

the Motion is GRANTED in part and DENIED in part.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

       This consolidated matter arises from a failed joint venture between Louisiana

Newpack Shrimp, Inc. (“Louisiana Newpack”), Ocean Feast Co., Ltd. (“Ocean Feast”)



1 R. Doc. 33. Unless otherwise specified, all footnotes refer to the docket of the master file, 19-cv-
12948.
2 R. Doc. 37.
3 R. Doc. 40.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 2 of 59




and Indigo Seafood Partners, Inc. (“Indigo”), that operated between 2017 and 2019.

On June 17, 2017, Louisiana Newpack, Ocean Feast and Indigo executed a Joint

Venture Agreement, effective March 15, 2017, to purchase, import and sell seafood

products from international seafood manufacturers.4 Edward Lee (“Lee”) signed the

Joint Venture Agreement as the legal representative of Louisiana Newpack, Arthur

Zeng (“Zeng”) signed as the legal representative of Ocean Feast, and Jeffrey G.

Martinez-Malo (“Martinez-Malo”) signed as the legal representative of Indigo. 5

Under the terms of the Joint Venture Agreement, Louisiana Newpack served as the

financier, Ocean Feast handled procurement and quality control, and Indigo was

responsible for sales and marketing.6 Louisiana Newpack claims that the parties

created the joint venture to sell seafood under the OCEANA brand. 7 Louisiana

Newpack also claims that under the Joint Venture Agreement, it receives 5% of each

sale for general administration expenses and compensation, while the net profits are

divided equally between Indigo and Ocean Feast and distributed every 30 days.8

        On or about September 24, 2019, Louisiana Newpack filed a Petition for

Declaratory Judgment, Suit on Open Account and Damages in Louisiana state court,

asserting eleven causes of action against Ocean Feast, Indigo, Zeng and Martinez-

Malo.9 Most of the claims stem from Louisiana Newpack’s allegation that Indigo and

Ocean Feast breached the Joint Venture Agreement and their fiduciary duties owed



4 R. Doc. 1-1 at p. 3; R. Doc. 29 at pp. 3-4; R. Doc. 29-1.
5 R. Doc. 29-1 at p. 5.
6 Id. at p. 1.
7 R. Doc. 29 at ¶ 13.
8 R. Doc. 29 at ¶ 19 (citing R. Doc. 29-1).
9 R. Doc. 1-1.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 3 of 59




to the joint venture by procuring, marketing and selling seafood product outside of

the joint venture, despite agreeing orally and in writing to the exclusive nature of the

joint venture.10 As an example, Louisiana Newpack alleges that Ocean Feast and

Indigo conspired to import and sell product from Longhai Desheng Seafood Stuff Co.,

Ltd. (hereafter, “Longhai”), which is one of the joint venture’s largest supplier of

crabmeat. 11 On October 3, 2019, Zeng, Martinez-Malo, Indigo and Ocean Feast

removed the case to this Court based upon diversity jurisdiction under 28 U.S.C. §

1332.12

       On March 6, 2020, Longhai filed a Complaint for Breach of Contract and Claim

on Open Account in this Court against Louisiana Newpack and Edward Lee, seeking

to recover an outstanding balance of $998,188.03 allegedly owed by Louisiana

Newpack for three lots of crabmeat that it purchased from Longhai in November and

December of 2018.13 On April 20, 2020, Louisiana Newpack and Lee filed a Motion

to Consolidate the two cases.14 The Court granted the motion, and the cases were

consolidated on May 29, 2020.15

       On March 16, 2020, Louisiana Newpack sought leave to file an amended

complaint to assert additional claims against Indigo and Martinez-Malo, and to

assert claims against Oceana Seafood Partners, LLC (“Oceana Seafood”), an entity



10 R. Doc. 1-1 at pp. 3-13.
11 Id. at pp. 4-5.
12 R. Doc. 1.
13 R. Doc. 1 in Civ. A. No. 20-782-WBV-KWR, Longhai Desheng Seafood Stuff Co. Ltd. v. Louisiana

Newpack Shrimp Company, Inc., et al.
14 R. Doc. 16 in Civ. A. No. 20-782-WBV-KWR, Longhai Desheng Seafood Stuff Co. Ltd. v. Louisiana

Newpack Shrimp Company, Inc., et al.
15 R. Doc. 54.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 4 of 59




owned by Martinez-Malo.16 The Court granted the motion, and Louisiana Newpack’s

First Amended Complaint for Declaratory Judgment, Suit on Open Account, and

Damages (the “Amended Complaint”) was filed into the record on March 26, 2020.17

        On April 9, 2020, Ocean Feast, Indigo, Zeng and Martinez-Malo (collectively,

“Defendants”), filed the instant Motion to Dismiss, asserting that all but one of

Louisiana Newpack’s claims (Count 12) fail to state a claim under Federal Rule of

Civil Procedure 12(b)(6). 18    Defendants assert that virtually all of Louisiana

Newpack’s claims are predicated on a fabricated breach of a non-existent exclusivity

requirement in the Joint Venture Agreement. Defendants argue that because there

was no exclusivity provision or non-compete obligation, there can be no breach or

other violation, and that Louisiana Newpack’s claims against them should be

dismissed. Louisiana Newpack opposes the Motion, asserting that it has alleged

sufficient facts that, if accepted as true, establish viable claims against Defendants

that are plausible on their face.19 In their Reply brief, Defendants maintain that the

parties never agreed to exclusivity and that dismissal is warranted.20

        II.      LEGAL STANDARD

        Under Federal Rule of Civil Procedure 12(b)(6), a defendant can seek dismissal

of a complaint, or any part of it, for failure to state a claim upon which relief may be

granted.21 To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain



16 R. Doc. 22 at p. 2.
17 R. Docs. 22 & 29.
18 R. Doc. 33.
19 R. Doc. 37 at p. 9.
20 R. Doc. 40.
21 Fed. R. Civ. P. 12(b)(6).
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 5 of 59




sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” 22 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” 23 “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant

has acted unlawfully.”24

        A court must accept all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.25 The Court, however, is not bound to accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.                          26


“Dismissal is appropriate when the complaint on its face shows a bar to relief.” 27

Nonetheless, the Fifth Circuit has held that a motion to dismiss under Rule 12(b)(6)

is generally disfavored and is rarely granted.28 In deciding a Rule 12(b)(6) motion to

dismiss, a court is generally prohibited from considering information outside the

pleadings, but may consider documents outside of the complaint when they are: (1)

attached to the motion; (2) referenced in the complaint; and (3) central to the




22 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 173 L.Ed.2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
23 Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Ashcroft, 556 U.S. at 678, 129 S.Ct. at

1949) (quotation marks omitted).
24 Iqbal, 556 U.S. at 679, 129 S.Ct. at 1949 (quotation omitted).
25 Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012) (quoting In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007)).
26 Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).
27 Cutrer v. McMillan, 308 Fed.Appx. 819, 820 (5th Cir. 2009) (quotation and internal quotation marks

omitted).
28 Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (quoting Harrington v. State Farm Fire & Cas.

Co., 563 F.3d 141, 147 (5th Cir. 2009)); Manguno v. Prudential Property and Casualty Ins. Co., 276
F.3d 720, 725 (5th Cir. 2002).
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 6 of 59




plaintiff’s claims.29 The Court can also take judicial notice of matters that are of

public record, including pleadings that have been filed in a federal or state court.30

       The Court now turns to the sufficiency of each cause of action at issue in

Defendants’ Motion.

       III.    ANALYSIS

       A. Louisiana Newpack’s Breach of Contract Claims (Counts One, Two,
          Three and Six).

           1. Counts One, Two and Six

       Louisiana Newpack asserts various breach of contract claims against

Defendants in Counts One, Two, and Six of the Amended Complaint. In Counts One

and Two, Louisiana Newpack alleges that the joint venture partners “agreed both

orally and in writing as to the exclusive nature of the Joint Venture.” 31 Louisiana

Newpack alleges in Count One that Ocean Feast and Indigo breached the Joint

Venture Agreement by procuring, importing and selling product separate and apart

from the joint venture for their own personal economic benefit, effectively cutting

Louisiana Newpack out.32 In Count Two, Louisiana Newpack alleges that Indigo and

Martinez-Malo breached the Joint Venture Agreement by forming Oceana Seafood to

market, sell and advertise seafood products under the OCEANA brand and compete

with Louisiana Newpack and the joint venture.33 In Count Six, which is styled as




29 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
30 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.
Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004).
31 R. Doc. 29 at ¶¶ 41 & 54.
32 Id. at ¶ 43.
33 Id. at ¶ 55.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 7 of 59




“Breach of Contract,” Louisiana Newpack alleges that Indigo and Ocean Feast

breached their duty of good faith and fair dealing by procuring, importing and selling

product without Louisiana Newpack’s knowledge or permission, completely

circumventing the joint venture. 34 Louisiana Newpack alleges in Count Six that

Indigo further breached its duty of good faith and fair dealing by: (1) forming Oceana

Seafood to market, sell and advertise seafood product under the OCEANA brand and

to compete with Louisiana Newpack and the joint venture; and (2) assigning the

OCEANA brand to Oceana Seafood without the knowledge or consent of Louisiana

Newpack or the joint venture.35

        Defendants first argue that Louisiana Newpack should be barred from

bringing any breach of contract claims because Louisiana Newpack initially breached

the Joint Venture Agreement by failing to supply letters of credit and by failing to

pay the joint venture’s suppliers pursuant to the Joint Venture Agreement. 36

Defendants further assert that Counts One, Two and Six are predicated upon the

existence of an exclusivity obligation or a non-compete clause in the Joint Venture

Agreement that does not exist. 37 Defendants emphasize that the Joint Venture

Agreement and the addendum thereto are both devoid of any exclusivity provision,

which demonstrates the parties’ intent on the subject of non-exclusivity. Defendants

assert that contract interpretation is based upon the intent of the parties, and that

courts will not read an exclusivity or non-compete provision into a contract where one


34 Id. at ¶ 85.
35 Id. at ¶¶ 86 & 87.
36 R. Doc. 33-1 at p. 8.
37 R. Doc. 33-1 at p. 9 (citing R. Doc. 29 at ¶¶ 17, 41, 54, 85).
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 8 of 59




does not exist on its face.38 Defendants also point out that Ocean Feast, Indigo and

Louisiana Newpack operated other seafood businesses prior to creating the joint

venture, which Louisiana Newpack continues to operate, and assert that the joint

venture merely added a seafood procurement and sale venture to their existing

businesses.39

        Regarding Counts One and Two, Defendants assert that Louisiana Newpack

has failed to state a claim for breach of contract against Indigo and Martinez-Malo

because the Joint Venture Agreement does not limit Indigo to selling product only on

behalf of the joint venture.40 Defendants similarly claim that Count One fails to state

a claim against Ocean Feast because it does not allege that Ocean Feast sold any

product at all. As to Count Six, Defendants maintain that Ocean Feast and Indigo

are not bound by any exclusivity agreement and, therefore, it was not bad faith to sell

product outside of the joint venture.41

        Louisiana Newpack argues that Defendants’ assertion that Louisiana

Newpack breached the Joint Venture Agreement is a defense, and whether a party

committed a material breach of contract is an issue of fact that cannot be resolved on

the pleadings. 42 Responding to Defendants’ assertion regarding the lack of an

exclusivity provision, Louisiana Newpack asserts that the fiduciary obligations of

joint venture partners “By their very nature . . . create ‘exclusivity.’”43 Louisiana



38 R. Doc. 33-1 at pp. 9-10.
39 Id. at p. 10.
40 Id.
41 Id.
42 R. Doc. 37 at p. 11 (citations omitted).
43 Id. at p. 12; See, Id. at p. 8.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 9 of 59




Newpack further asserts that the breach of contract claims alleged in Counts One,

Two and Six are not premised on any obligation of exclusivity. Louisiana Newpack

contends that the factual allegations, when taken as true, establish that Defendants

breached the Joint Venture Agreement and their implied obligations of loyalty, good

faith, fairness and honesty by acting in a manner that was prejudicial to the joint

venture and to Louisiana Newpack.44

        In response, Defendants maintain that the parties did not agree to exclusivity

and that exclusivity should not be inferred by the Court. Defendants point out that

the parties agreed to form a limited-purpose joint venture, not a general partnership,

and they each maintained the freedom to transact business beyond the joint

venture. 45 Defendants claim that, had the parties intended that none could sell

seafood outside of the joint venture, they would have written such a provision into

the Joint Venture Agreement or added it as an amendment. Defendants contend that

the parties did neither because they never intended for or agreed to that limitation.

Defendants maintain that Counts One, Two and Six fail because exclusivity is the

foundation for the breach of contract claims in Counts One and Two, and a necessary

predicate to the alleged breach of fiduciary duty in Count Six, and no exclusivity

provision exists in the Joint Venture Agreement.46

        As an initial matter, the Court finds that, in determining whether to grant

Defendants’ Motion to Dismiss, the Court can consider matters outside of the



44 Id. at p. 12.
45 R. Doc. 40 at pp. 4-5.
46 Id. at p. 5.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 10 of 59




pleadings, namely the Joint Venture Agreement, because it was attached as an

exhibit to and referenced in Louisiana Newpack’s Amended Complaint,47 and because

it is central to Louisiana Newpack’s claims.48 The Court further finds that, because

Defendants invoked the Court’s diversity jurisdiction under 28 U.S.C. § 1332,

Louisiana      substantive      law     applies,    including      its   principles     of   contract

interpretation. 49     “In Louisiana, a breach-of-contract claim has three ‘essential’

elements: ‘(1) the obligor’s undertaking an obligation to perform, (2) the obligor failed

to perform the obligation (the breach), and (3) the failure to perform resulted in

damages to the obligee.’”50 According to the Fifth Circuit, the first two elements –

obligation and breach – involve issues of contractual interpretation as a matter of law

and questions of fact regarding whether the actions of the parties actually constituted

the alleged breach under the applicable contractual terms, while the third element –

damages – is a question of fact.51

        Under the Louisiana Civil Code, “Interpretation of a contract is the

determination of the common intent of the parties.”52 “The words of a contract “are

to be construed using their plain, ordinary and generally prevailing meaning, unless




47 See, R. Docs. 29 & 29-1.
48 See, Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir.
2011).
49 Bayou Steel Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 642 F.3d 506, 509 (5th Cir. 2011);

Wiley v. State Farm Fire & Cas. Co. 585 F.3d 206, 210 (5th Cir. 2009).
50 IberiaBank v. Broussard, 907 F.3d 826, 835 (5th Cir. 2018) (quoting Favrot v. Favrot, 2010-0986 (La.

App. 4 Cir. 2/9/11), 68 So.3d 1099, 1108).
51 IberiaBank, 907 F.3d at 835 (quotations omitted).
52 La. Civ. Code art. 204; See, Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177, 181 (5th Cir. 2007)

(quoting La. Civ. Code art. 2045).
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 11 of 59




the words have acquired a technical meaning.”53 “When the words of a contract are

clear and explicit and lead to no absurd consequences, no further interpretation may

be made in search of the parties’ intent.”54 Whether contract language is clear or

ambiguous is a question of law.”55 A contract is ambiguous “when it is uncertain as

to the parties’ intentions” and when it is susceptible to more than one reasonable

meaning under the circumstances and applicable rules of construction.56

        Here, Louisiana Newpack alleges that Defendants breached the Joint Venture

Agreement by procuring, marketing and selling seafood outside of the joint venture.

Applying the above principals, the Court finds that the words of the Joint Venture

Agreement are clear and explicit regarding the non-exclusive nature of the joint

venture. The Agreement provides the following:

        The purpose of this Joint Venture is to memorialize a working
        memorandum between 3 cooperating parties for their mutual economic
        benefits. The Joint Venture as written herein outlines the functions of
        each party with respect to the financing, procurement and selling of
        mutually agreed seafood products from previously approved high
        volume seafood manufactures [sic] from around the Globe [sic].57

The Joint Venture Agreement further specifies that, “Any modifications to the Joint

Venture Agreement must be of mutual equal accord, in writing and attached hereto

as an addendum.”58 Neither the Agreement nor the “AMMENDMENT [sic] PAGE”

attached thereto contain an exclusivity provision or non-compete clause. Although


53 Guidry, 512 F.3d at 181 (quoting Cadwallader v. Allstate Ins. Co., 2002-1637 (La. 6/27/03), 848 So.2d
577, 580); See, La. Civ. Code art. 2047.
54 La. Civ. Code art. 2046.
55 Guidry, 512 F.3d at 181 (citing Cadwallader, 2002-1637, 848 So.2d at 580).
56 Guidry, 512 F.3d at 181 (quoting Lloyds of London v. Transcon. Gas Pipe Line Corp., 101 F.3d 425,

429 (5th Cir. 1996)).
57 R. Doc. 29-1 at p. 1.
58 Id. at p. 3.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 12 of 59




Louisiana Newpack alleges in the Amended Complaint that, “the Joint Venture

partners agreed both orally and in writing as to the exclusive nature of the Joint

Venture,” the Amended Complaint is devoid of any factual allegations to support this

assertion.59 More importantly, however, the Joint Venture Agreement clearly and

explicitly states that any modifications thereto must be in writing and attached to

the Joint Venture Agreement as an addendum, and further includes two written

amendments.        As Defendants point out, there is no addendum addressing the

exclusivity of the joint venture and Louisiana Newpack has failed to point the Court

to any written agreement as to the exclusive nature of the joint venture. In its

Opposition brief, Louisiana Newpack urges the Court to find that the fiduciary

obligations of the joint venturers, by their very nature, create exclusivity. The Court

rejects this request, as Louisiana Newpack cites no legal authority for this position

and the Court has found none. Louisiana Newpack also asserts that it has alleged

that “the joint venture members agreed both orally and in writing as to the exclusive

nature of the joint venture, specifically agreeing that no side deals, ‘commissions or

kickbacks’ would take place.”60 It then claims that this factual allegation is supported

by “concrete, documentary evidence that Defendants intended for the Joint Venture

to be exclusive and that the Defendants agreed not to engage in side dealing or accept

commissions or kickbacks.”61 No such concrete, documentary evidence is provided,




59 R. Doc. 29 at ¶¶ 17, 41, 54.
60 R. Doc. 37 at p. 11 (quoting R. Doc. 29 at ¶ 17) (emphasis added by Louisiana Newpack Shrimp).
61 R. Doc. 37 at p. 11.
       Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 13 of 59




either in the Amended Complaint or in Louisiana Newpack’s Opposition brief and

Plaintiff fails to attribute the quoted language to any source.

          Based on the language of the Joint Venture Agreement, the Court finds that

Louisiana Newpack, Indigo and Ocean Feast created a joint venture for the limited

purpose of working together to finance, procure and sell seafood for the mutual

economic benefit of the three entities. Nothing in the Joint Venture Agreement states

that any party to the Agreement is precluded from financing, procuring or selling

seafood outside of the joint venture. The written amendments to the Joint Venture

Agreement likewise do not preclude the parties from financing, procuring or selling

seafood outside of the joint venture. As such, Defendants’ actions cannot constitute

a breach of a non-existent exclusivity provision.                     The Court therefore rejects

Louisiana Newpack’s contention that Counts One, Two, and Six “are not premised on

any obligation of exclusivity,” which is clearly contradicted by the allegations in the

Amended Complaint. 62 Because the Joint Venture Agreement is devoid of any

exclusivity provision, the Court finds that Louisiana Newpack has failed to state a

claim for breach of contract in Counts One, Two and Six of the Amended Complaint,

and those counts must be dismissed.

          Count Six also lacks facial plausibility to the extent that Louisiana Newpack

asserts a breach of contract claim against Indigo and Ocean Feast for breaching their

obligations of good faith and fair dealing. The Court finds the claim is not based on

a breach of the Joint Venture Agreement, but instead upon the alleged breach of the



62   R. Doc. 37 at p. 12. See, R. Doc. 29 at ¶¶ 17, 41, 43, 54, 85.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 14 of 59




fiduciary duties owed by Indigo and Ocean Feast, as joint venturers, to Louisiana

Newpack and to the joint venture, a claim that is already asserted in Count Five of

the Amended Complaint, and addressed further during an analysis of that count.63

Accordingly, the Court finds that Count Six fails to state a claim for breach of contract

and must be dismissed.

            2. Count Three

        In Count Three of the Amended Complaint, Louisiana Newpack asserts that

Indigo breached the Joint Venture Agreement by failing to sell all inventory “within

90 days of the products landed [sic] date in a US warehouse fully cleared for

commerce.” 64       Louisiana Newpack alleges that the excess inventory is not for a

designated program or contract business requiring the joint venture to hold the

inventory beyond 90 days.65

        Defendants assert that Count Three must be dismissed because it ignores

Amendment 2 to the Joint Venture Agreement, which provides that:

        Any inventory that is held beyond 90 days from receipt and USFDA
        release that is designed for a designated program or contract business
        that requires the Joint Venture to hold inventory beyond 90 days to
        service the account is hereby exempt from this clause. Example:
        Inventory necessary to supply Outback Steak Houses or similar
        customers.66

Defendants claim that Louisiana Newpack’s Amended Complaint is deficient because

it fails to allege how the unsold inventory complained of does not fall within the ambit




63 R. Doc. 29 at ¶¶ 68-79.
64 Id.at ¶ 61.
65 Id. at ¶ 59.
66 R. Doc. 33-1 at pp. 10-11 (quoting R. Doc. 29-1 at p. 4).
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 15 of 59




of this exception and relies instead on a conclusory allegation that it does not. 67

Defendants note that Louisiana Newpack knows that the inventory was purchased

for such programs, as the joint venturers agreed to buy enough inventory to satisfy

12 months of demand in late 2018, but Defendants provide no further information to

support this assertion.68

        Louisiana Newpack asserts that Defendants failed to make any showing that

the inventory at issue fits within the parameters of Amendment 2, but claims that

such a showing would only create a factual dispute that could not be resolved at the

Rule 12(b) motion stage.             69    Louisiana Newpack contends that Defendants’

unsupported, speculative assumption that all of the excess inventory at issue is

covered by Amendment 2 does not warrant dismissal of the claim, and that

Defendants’ reliance on Amendment 2 is an affirmative defense, which cannot be

resolved at the Rule 12(b)(6) stage.70 Louisiana Newpack also alleges that it has

requested “on no less than 10 occasions” that Indigo provide documentation that may

support its contention that any inventory is devoted to a designated program or

contract requiring it to be held beyond 90 days and Indigo has failed to do so. 71

Louisiana Newpack claims that, accepting its allegations as true, it has stated a claim

for breach of contract.




67 R. Doc. 33-1 at p. 11.
68 Id. at n.6.
69 R. Doc. 37 at p. 13.
70 Id. at pp. 13-14 (citations omitted).
71 Id.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 16 of 59




        In response, Defendants argue that it is Louisiana Newpack, not Defendants,

who must properly plead a cause of action for breach of contract and to satisfy

Amendment 2 of the Joint Venture Agreement. 72           Defendants maintain that

Louisiana Newpack’s allegations are insufficient to state a cause of action for breach

of contract because they offer no factual basis for ignoring the clear provisions of

Amendment 2.73

        Accepting all well-pleaded facts in the Amended Complaint as true and viewing

them in the light most favorable to Louisiana Newpack, the Court finds that

Louisiana Newpack has alleged sufficient facts to state a claim for breach of contract

against Indigo in Count Three. The parties agree that the Joint Venture Agreement

requires Indigo to sell inventory meeting certain criteria “within 90 days of the

products landed [sic] date in a US warehouse fully cleared for commerce.” 74 The

parties also agree that Amendment 2 to the Joint Venture Agreement exempts

certain inventory from that requirement when the inventory “is for a designated

program or contract business that requires the Joint Venture to hold the inventory

beyond 90 days to service the account . . . .”75 Thus, the real dispute between the

parties is whether the excess inventory at issue is subject to the exemption. That

question requires a factual determination and, therefore, is not properly before the

Court on a Rule 12(b)(6) motion.       The Court further finds that the Amended

Complaint contains sufficient facts that, if accepted as true, states a claim that is


72 R. Doc. 40 at p. 5.
73 Id. at p. 6.
74 R. Doc. 29-1 at p. 1.
75 Id. at p. 4.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 17 of 59




plausible on its face. 76 Louisiana Newpack has alleged that Indigo failed to sell

certain inventory within the 90-day timeline imposed by the Joint Venture

Agreement, and has alleged that the inventory does not fall under the exception set

forth in Amendment 2 to the Agreement. Viewing these facts in the light most

favorable to Louisiana Newpack, the Court finds that Count Three has facial

plausibility. Accordingly, the Motion is denied to the extent that Defendants seek

dismissal of the breach of contract claim alleged in Count Three.

       B. Louisiana Newpack’s Declaratory Judgment Claim (Count Four).

       In Count Four of the Amended Complaint, Louisiana Newpack asserts that it

entered the joint venture with Indigo and Ocean Feast, effective March 15, 2017, as

memorialized in the Joint Venture Agreement. 77 Louisiana Newpack claims that

under the terms of the Joint Venture Agreement, the joint venture automatically

renewed for an additional year after the expiration of the initial two-year term.78

Louisiana Newpack then seeks a declaration that the joint venture and the Joint

Venture Agreement are terminated due to the material breaches by Ocean Feast and

Indigo, as set forth in the Amended Complaint.79

       Defendants assert that Count Four should be dismissed because they will

execute a consent judgment stating that the joint venture is terminated when the

joint venture’s affairs are wound down, i.e., when Louisiana Newpack satisfies the




76 Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 129
S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (internal quotation marks omitted).
77 R. Doc. 29 at ¶ 64.
78 Id. at ¶¶ 64-65 (citing R. Doc. 29-1).
79 R. Doc. 29 at ¶¶ 66-67.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 18 of 59




unpaid creditors, sells the joint venture’s inventory and disburses the joint venture’s

funds.80 As such, Defendants claim there is no live controversy with respect to Count

Four.

        Louisiana Newpack disagrees, asserting that it seeks a declaratory judgment

that the Joint Venture Agreement has already been terminated as a result of the

material breaches by Defendants, which is pertinent to the issue of damages flowing

from that termination.81 Louisiana Newpack contends that Defendants’ argument

regarding a live controversy fails on its face, since Defendants contest that the

Agreement terminated when they breached it. Louisiana Newpack argues that by

definition, this is a live controversy that entitles it to a declaratory judgment.82

        In reply, Defendants argue that Louisiana Newpack’s position misses the point

that a declaratory judgment is a remedy, not an independent cause of action. 83

Defendants agree with Louisiana Newpack that the joint venture is terminated, but

claim that it terminated due to Louisiana Newpack’s breaches rather than any breach

by Defendants.84

        The Declaratory Judgment Act provides that, “In a case of actual controversy

within its jurisdiction . . . any court of the United States . . . may declare the rights

and other legal relations of any interested party seeking such declaration, whether



80 R. Doc. 33-1 at p. 11.
81 R. Doc. 37 at p. 15.
82 Id. (citing City of Dallas v. Delta Air Lines, Inc., 847 F.3d 279, 292 (5th Cir. 2017) (Jones, J.,

dissenting)).
83 R. Doc. 40 at p. 6 (citing Seibert v. Baptist, 594 F.2d 423, 428 (5th Cir.), reversed and remanded on

other grounds on reh’g, 599 F.2d 743 (5th Cir. 1979); Fisher v. Beers, Civ. A. No. 13-6632, 2014 WL
3497572, at *1 (E.D. La. July 14, 2014)).
84 R. Doc. 40 at p. 6.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 19 of 59




or not further relief is or could be sought.”85 “Since its inception, the Declaratory

Judgment Act has been understood to confer on federal courts unique and substantial

discretion in deciding whether to declare the rights of litigants.”86 In Fisher v. Beers,

this Court held that, “a declaratory judgment is not a substantive cause of action; it

is a remedy available to a litigant who can point to an existing right that the Court

has jurisdiction to enforce.”87 Thus, “the viability of a declaratory judgment action is

necessarily tethered to the underlying causes of action in the lawsuit.” 88 This Court

recognized in Fisher that, “Numerous courts, including the Court in Scritchfield, have

declined to entertain claims for declaratory relief when ‘[p]laintiffs would get nothing

from a declaratory judgment that they would not get from prevailing on their breach

of contract claims.’”89

       Here, Defendants have not shown that they are entitled to dismissal under

Rule 12(b)(6) of Louisiana Newpack’s claim for declaratory judgment. The Court has

determined that Louisiana Newpack has stated a claim for breach of contract against

Indigo in Count Three of the Amended Complaint, thus, there is a live controversy

between the parties regarding whether Indigo breached the Joint Venture

Agreement. Defendants fail to argue why the breach of contract claims, including the

claim in Count Three, cannot anchor the declaratory relief sought by Louisiana


85 28 U.S.C. § 2201(a).
86 Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115 S.Ct. 2137, 2142, 132 L.Ed.2d 214 (1995).
87 Civ. A. No. 13-6632, 2014 WL 3497572, at *4 (E.D. La. July 14, 2014); See, Siboney Contracting Co.

v. Berkley Insur. Co., Civ. A. No. 17-9681, 2018 WL 1123624, at *3 (E.D. La. Feb. 28, 2018) (quoting
Fisher, supra).
88 Collins v. Bank of America, Civ. A. No. 3:11-cv-01120-P, 2012 WL 13027435, at *10 (N.D. Tex. Dec.

19, 2012) (citations omitted).
89 Fisher, Civ. A. No. 13-6632, 2014 WL 349757 at *4 (quoting Scritchfield v. Mutual of Omaha Insur.

Co., 341 F. Supp. 2d 675 (E.D. Tex. 2004)) (citing authority).
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 20 of 59




Newpack.90 Defendants have also not argued, nor shown, that Louisiana Newpack’s

declaratory judgment claim is duplicative or redundant of its breach of contract

claims, as was the case in Fisher and the cases cited therein. 91 Accordingly, the

Motion is denied to the extent that Defendants seek dismissal of Count Four of the

Amended Complaint, which seeks declaratory relief.

        C. Louisiana Newpack’s Claim for Breach of Fiduciary Duties (Count
           Five).

        Louisiana Newpack alleges in Count Five of the Amended Complaint that

Ocean Feast and Indigo breached their fiduciary duties of loyalty and good faith owed

to it and to the joint venture when they procured, imported, and sold product

separately from the joint venture, effectively cutting Louisiana Newpack out of the

deal. 92   Louisiana Newpack alleges that Indigo further breached its fiduciary

obligations owed to it and to the joint venture when Indigo purported to assign the

OCEANA brand to Oceana Seafood without the knowledge or consent of Louisiana

Newpack or the joint venture.93

        Defendants argue that Count Five fails to state a claim because it rests on the

premise that Indigo and Ocean Feast were prohibited from procuring, marketing, and

selling products outside of the joint venture and, as previously argued, no exclusivity



90 See, Collins, Civ. A. No. 3:11-cv-01120-P, 2012 WL 13027435, at *10.
91 Civ. A. No. 13-6632, 2014 WL 349757, at *5 (“Accordingly, the Court dismisses plaintiff’s claim for
declaratory relief, not for lack of jurisdiction, but because it is redundant.”); See, Scritchfield, 341 F.
Supp. 2d at 682; Gloston v. Department of Homeland Sec., Civ. A. No. 13-6471, 2014 WL 1660630, at
*1 (E.D. La. April 25, 2014); Phillips v. State Farm Fire & Cas. Co., Civ. A. No. 13-5225, 2014 WL
295140, at *2 (E.D. La. Jan. 27, 2014); Kougl v. Xspedius Management Co. of Dallas/Fort Worth, LLC,
Civ. A. No. 3:04CV2518-D, 2005 WL 1421446, at *4 (N.D. Tex. June 1, 2005).
92 R. Doc. 29 at ¶¶ 72, 77.
93 Id. at ¶ 78.
     Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 21 of 59




provision exists.94 Defendants assert that they had no duty to sell product only on

behalf of the joint venture and, absent such duty, there can be no breach. Defendants

also claim that Louisiana Newpack failed to allege that their actions were “prompted

by fraud, ill will, or sinister motivation,” as required to state a cause of action for

breach of good faith and fair dealing.95

        Louisiana Newpack argues that Count Five does not turn on whether the joint

venture was exclusive.96 Instead, Louisiana Newpack asserts that failing to sell older

product on behalf of the joint venture while selling product procured outside of the

joint venture, at possibly higher profits, is a classic breach of fiduciary duty. 97

Louisiana Newpack claims that joint venture relationships, like partnerships, involve

fiduciary obligations between the members of the joint venture, including obligations

of loyalty, good faith, fairness, and honesty in their dealings.98 Louisiana Newpack

argues that Louisiana courts have recognized that a joint venturer’s fiduciary

obligations of loyalty, good faith, fairness, and honesty “forbid one co-venturer from

acquiring and retaining for himself any private or secret advantage in connection

with the common enterprise.” 99 Louisiana Newpack contends that it specifically

alleged that Defendants misused the existence of the joint venture and letters of




94 R. Doc. 33-1 at p. 12.
95 Id. at p. 13 (quoting Commercial Nat’l Bank v. Audubon Meadow Partnership, 21,634 (La. App. 2
Cir. 8/22/90), 566 So.2d 1136, 1139).
96 R. Doc. 37 at p. 15.
97 Id. at pp. 15-16.
98 R. Doc. 37 at p. 16 (citing Payne v. Forest River, Inc., Civ. A. No. 3:13-cv-679-JWD-RLB, 2015 WL

7013506, at *7 (M.D. La. Nov. 12, 2015); Joyner v. Liprie, 44,852 (La. App. 2 Cir. 1/29/10), 33 So.3d
242, 252; Grand Isle Campsites, Inc. v. Cheek, 262 So.2d 350, 356 (La. 1972)).
99 R. Doc. 37 at p. 16 (quoting Brignac v. Barranco, 2014-1578, p.10 (La. App. 1 Cir. 9/10/15), 182 So.3d

88, 94; Grand Isle Campsites, Inc., 262 So.2d at 356-57) (internal quotation marks omitted).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 22 of 59




credit that Louisiana Newpack issued for the benefit of the joint venture to acquire

and sell product for their own financial benefit without Louisiana Newpack’s

knowledge or involvement, and to the prejudice of the joint venture. 100 As such,

Louisiana Newpack maintains that it has stated a claim for breach of fiduciary duties

in Count Five of the Amended Complaint. Defendants do not address Count Five in

their Reply brief.101

        The Court finds that Defendants have failed to show that Count Five fails to

state a claim for breach of fiduciary obligations against Indigo and Ocean Feast. As

Louisiana Newpack points out, Louisiana courts have held that joint ventures are

generally governed by partnership law and that the relationship between joint

venturers, like partners, is fiduciary in character. 102 “The fiduciary relationship

among partners imposes on them the obligation of the utmost good faith, fairness,

loyalty and integrity in their dealings with one another with respect to partnership

affairs.”103 “The standard of a fiduciary’s duty to his beneficiary, depending on the

facts of the case, lies somewhere between simple negligence and willful misconduct

or fraud with the intent to deceive. The actual intent to deceive is not required where

one party is placed in such an advantageous position to the other.”104 Additionally,

Louisiana courts have held that the fiduciary duty owed to the joint venture and the


100 R. Doc. 37 at pp. 16-17 (citing R. Doc. 29 at ¶¶ 16-30, 68-79).
101 See generally, R. Doc. 40.
102 Joyner v. Liprie, 44,852 (La. App. 2 Cir. 1/29/10), 33 So.3d 242, 251-52 (citing Riddle v. Simmons,

40,000 (La. App. 2 Cir. 2/16/06), 922 So.2d 1267); See, In re: Berranco, Civ. A. No. 16-326-SDD-RLB,
2016 WL 6211275, at *4 n.29 (M.D. La. Oct. 24, 2016); Payne v. Forest River, Inc., Civ. A. No. 3:13-cv-
679-JWD-RLB, 2015 WL 7013506, at *7 (M.D. La. Nov. 12, 2015).
103 Joyner, 44,852 at 17, 33 so.3d at 252 (citing Barksdale v. Lincoln Builders, Inc., 32,857 (La. App. 2

Cir. 6/21/00), 764 So.2d 223).
104 Joyner, 44,852 at 17, 33 So.3d at 252 (citing Barksdale, supra) (internal citation omitted).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 23 of 59




joint venture partners prohibits the joint venture partner from conducting activity

for himself or on behalf of a third person that is contrary to his fiduciary duty and is

prejudicial to the joint venture.105

        Here, Louisiana Newpack alleges in Count Five that Indigo and Ocean Feast

breached their fiduciary obligations of loyalty and good faith owed to Louisiana

Newpack and to the joint venture by procuring, marketing and selling product

separate and apart from the joint venture. 106 In its Opposition brief, Louisiana

Newpack refers the Court to earlier allegations in the Amended Complaint, wherein

it alleges that Ocean Feast and Indigo conspired to import and sell product from one

of the joint venture’s largest suppliers, Longhai, separate from the joint venture,

“while improperly using and exploiting the joint venture’s proprietary business

strategies, the relationships resulting therefrom, and the OCEANA brand.”107 The

Court notes that Louisiana Newpack further alleges in the Amended Complaint that,

“the acts and omissions of Ocean Fest, Indigo and Oceana Seafood diverted sales

away from the Joint Venture, increased the costs of the Joint Venture – which has

aging inventory in warehouses that continues to accrue costs and interest – and

prevented Louisiana Newpack from remitting payment to the Joint Venture’s

suppliers.”108 The Court finds that these allegations are sufficient to state a claim for

breach of the fiduciary duties owed by Indigo and Ocean Feast to the joint venture




105 Brignac v. Barranco, 2014-1578 (La. App. 1 Cir. 9/10/15), 182 So.3d 88, 95 (quoting Riddle v.
Simmons, 40,000 (La. App. 2 Cir. 2/16/06), 922 So.2d 1267, 1282 (internal quotation marks omitted).
106 R. Doc. 29 at ¶¶ 72, 77.
107 R. Doc. 37 at p. 17, n.33; See, R. 29 at ¶ 25.
108 R. Doc. 29 at ¶ 37.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 24 of 59




and to Louisiana Newpack. The case cited by Defendants for the proposition that

Louisiana Newpack must allege “fraud, deception or sinister motive” is

distinguishable, as that case concerned an alleged breach of the obligation to perform

contracts in good faith. 109      Additionally, Defendants do not address whether

Louisiana Newpack’s allegations regarding Indigo’s breach of fiduciary duties

concerning its assignment of the OCEANA brand fail to state a claim. As such, the

Motion to Dismiss is denied to the extent that Defendants seek dismissal of Count

Five of the Amended Complaint.

        D. Louisiana Newpack’s Claim Under the Louisiana Unfair Trade
           Practices Act. La. R.S. 51:1401, et seq. (Count Seven).

        Louisiana Newpack alleges in Count Seven of the Amended Complaint that

“Defendants violated the Louisiana Unfair Trade Practices Act (the “LUTPA”),” by

engaging in false, misleading and deceptive practices, and by engaging in unlawful

competition.110 Louisiana Newpack asserts that it was misleading, deceptive and

unethical for “Defendants” to procure, import and sell product under the OCEANA

brand without the knowledge or permission of Louisiana Newpack. 111 Louisiana

Newpack further alleges that Indigo and Martinez-Malo formed Oceana Seafood to

market, sell and advertise seafood products under the OCEANA brand and to

compete with Louisiana Newpack and the joint venture. Louisiana Newpack alleges

that Defendants have misappropriated proprietary business strategies and




109 Commercial Nat. Bank in Shreveport v. Audubon Meadow Partnership, 566 So.2d 1136, 1139 (La.
App. 2 Cir. 8/22/90).
110 R. Doc. 29 at ¶¶ 90-92.
111 Id. at ¶¶ 95-96.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 25 of 59




relationships of the joint venture, and are actively using that information for their

sole benefit, which is an unfair method of competition in violation of the LUTPA.112

        Defendants assert that Louisiana Newpack has failed to state a claim under

the LUTPA because its allegations are the type of conclusory allegations that

Twombly and its progeny prohibit.113 Defendants contend that to state a LUTPA

claim, a plaintiff must show that the alleged conduct “offends established public

policy and is immoral, unethical, oppressive, unscrupulous, or substantially

injurious.”114 Defendants also claim that the range of prohibited practices under the

LUTPA is extremely narrow.115 Defendants argue that Louisiana Newpack has failed

to specify what Ocean Feast or Indigo did that was immoral, unethical, oppressive,

unscrupulous or substantially injurious, and that Louisiana Newpack failed to

identify any specific instances of fraud or misrepresentation. Defendants contend

that, without more, their actions are, at most, indistinguishable from a simple breach

of contract. Defendants assert that because their actions constitute appropriate free

enterprise transactions, they do not amount to LUTPA violations.116

        Louisiana Newpack asserts that it has stated a claim under the LUTPA by

alleging that Defendants went behind its back and leveraged the Joint Venture

Agreement to procure seafood product for their own profit, and sold the product to

consumers without Louisiana Newpack’s knowledge, input or involvement.                              117




112 Id. at ¶ 97.
113 R. Doc. 33-1 at p. 14.
114 Id. at p. 13 (citing Cheramie Servs., Inc. v. Shell Deepwater Production, Inc., 09-1633, p. 10 (La.

4/23/10), 35 So.3d 1053, 1059).
115 R. Doc. 33-1 at p. 14 (quoting Cheramie Servs., Inc., 09-1633 at p. 10, 35 So.3d at 1059).
116 R. Doc. 33-1 at pp. 14-15.
117 R. Doc. 37 at p. 18 (citing R. Doc. 29 at ¶¶ 16-30, 89-100).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 26 of 59




Louisiana Newpack argues that Defendants did this while relying on and leveraging

the relationships formed through the joint venture and the letters of credit issued by

Louisiana Newpack, which allowed Defendants to acquire and sell the product for a

profit in competition with the joint venture. Louisiana Newpack further asserts that

Indigo and Martinez-Malo created a shell company, Oceana Seafood, to exploit the

OCEANA brand for its own benefit.118 Louisiana Newpack claims that these were all

immoral, unethical and deceptive acts.

        In response, Defendants maintain that the Amended Complaint fails to allege

conduct that a court would characterize as immoral, unethical, oppressive,

unscrupulous or substantially injurious.119 Defendants assert that the conclusory

nature of Louisiana Newpack’s allegations warrant dismissal of the LUTPA claim.

        The parties rely on the same Louisiana Supreme Court case for the position

that Louisiana courts determine what constitutes a LUTPA violation on a case-by-

case basis.120 Louisiana courts have held that, “a practice is unfair when it offends

established public policy and when the practice is unethical, oppressive,

unscrupulous or substantially injurious.”121 The Louisiana Supreme Court has held

that the range of prohibited practices under the LUTPA is “extremely narrow”

because the LUTPA prohibits only fraud, misrepresentation and similar conduct, and



118 R. Doc. 37 at p. 18.
119 R. Doc. 40 at p. 7 (quoting Cheramie Servs., Inc. v. Shell Deepwater Production, Inc., 2009-1633, p.
10 (La. 4/23/10), 35 So.3d 1053, 1059) (internal quotation marks omitted).
120 R. Doc. 33-1 at p. 13 (citing Quality Env’t Processes, Inc. v. I.P. Petroleum Co., Inc., 2013-1582, p.21

(La. 5/7/14), 144 So.3d 1011, 1025); R. Doc. 37 at p. 18 (citing Quality Env’t Processes, Inc., supra).
121 Mixon v. Iberia Surgical, LLC, 2006-878, p. 6 (La. App. 3 Cir. 4/18/07), 956 So.2d 76, 80; See, Tripp

v. Pickens, Civ. A. No. 17-0542, 2018 WL 6072027, at *3 (W.D. La. Nov. 2, 2018) (quoting Cheramie
Servs., Inc., 2009-1633, 35 So.3d at 1059).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 27 of 59




not mere negligence.122 The Louisiana Supreme Court has also clarified that, “[O]nly

egregious actions involving elements of fraud, misrepresentation, deception, or other

unethical conduct will be sanctioned based on LUTPA.”123

        The Court notes that Louisiana Newpack’s LUTPA claim is asserted against

“Defendants” in globo, without specifying which of the defendants performed the

false, misleading, and deceptive practices that purportedly entitle Louisiana

Newpack to relief. 124 Thus, it is unclear to the Court whether these claims are

asserted against Ocean Feast, Indigo, Oceana Seafood, Zeng, Martinez-Malo or some

combination thereof. To the extent Louisiana Newpack alleges that Indigo and Ocean

Feast violated the LUTPA by merely procuring, marketing and selling seafood

outside of the joint venture, the allegations fail to state a claim under the LUTPA.

To the extent Louisiana Newpack alleges that Indigo and Martinez-Malo violated the

LUTPA by forming Oceana Seafood to market and sell seafood products under the

OCEANA brand used by the joint venture and in direct competition with the joint

venture, the Court finds that such conduct does not rise to the level of egregious

conduct sufficient to state a claim under the LUTPA, as Louisiana Newpack has not

alleged actions involving fraud, misrepresentation, deception or other unethical

conduct.125 The Court reaches the same conclusion regarding Louisiana Newpack’s

allegation that all of the defendants misappropriated proprietary business strategies




122 Quality Env’t Processes, Inc., 2013-1582 at p. 21, 144 So.3d at 1025 (quoting Cheramie Servs., Inc.,
09-1633 at p. 11, 35 So.3d at 1059) (internal quotation marks omitted).
123 Cheramie Servs., Inc., 2009-1633 at p. 12, 35 So.3d at 1060.
124 See, R. Doc. 29 at ¶¶ 90, 92, 95, 97, 98.
125 Cheramie Servs., Inc., 2009-1633 at p. 12, 35 So.3d at 1060.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 28 of 59




and relationships of the joint venture for their sole benefit.126 As such, the Court

finds that Louisiana Newpack has failed to allege sufficient facts to state a plausible

claim under the LUTPA and that Count Seven must, therefore, be dismissed.

        E. Louisiana Newpack’s Claim for Tortious Interference with
           Contract and Tortious Interference With Business Operations
           (Count Eight).

        In Count Eight of the Amended Complaint, Louisiana Newpack alleges that

Arthur Zeng, as principal and officer of Ocean Feast, and Jeffrey Martinez-Malo, as

the principal and officer of Indigo and Oceana Seafood, intentionally induced or

caused Ocean Feast and Indigo to breach their contract with Louisiana Newpack.127

Louisiana Newpack also alleges that, “the actions of Defendants have interfered, and

continue to interfere, with the business of the Joint Venture and Louisiana Newpack,

thus damaging the joint venture and Louisiana Newpack.”128

        Defendants assert that a tortious interference with business operations claim

requires proof that the defendant’s actions did more than adversely affect the

plaintiff’s business, and requires a plaintiff to show that the defendant actually

prevented the plaintiff from dealing with a third party.129 Defendants also claim that

a plaintiff must prove the defendant was motivated by actual malice.130 Defendants

assert that Louisiana Newpack has failed to establish tortious interference because



126 R. Doc. 29 at ¶ 97.
127 Id. at ¶¶ 102-105.
128 Id. at ¶ 108.
129 R. Doc. 33-1 at p. 15 (citing Bogues v. Louisiana Energy Consultants, Inc., 46,434 (La. App.2 Cir.

8/10/11), 71 So.3d 1128; Junior Money Bags, Ltd. v. Segal, 970 F.2d 1 (5th Cir. 1992); Dussouy v. Gulf
Coast Investment Corp., 660 F.2d 594 (5th Cir. 1981); Henderson v. Bailey Bark Materials, 47,946 (La.
App. 2 Cir. 4/10/13); 116 So.3d 30).
130 R. Doc. 33-1 at p. 15.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 29 of 59




there are no allegations in the Amended Complaint that Defendants influenced third

parties not to do business with Louisiana Newpack.131 Defendants also assert that

the Amended Complaint merely regurgitates the elements of an intentional

interference with contract claim and is devoid of any factual context to support the

claim.132 Defendants further maintain that there has been no breach of contract by

the corporate defendants, and that there can be no claim for tortious interference

with contract without a breach of contract. Defendants also assert that Arthur Zeng

is not a principal or officer of Ocean Feast, and that Louisiana Newpack is aware that

Jia Zeng is the owner of Ocean Feast, as evidenced by Louisiana Newpack’s reliance

upon Jia Zeng’s Chinese citizenship in its jurisdictional allegations. 133 As such,

Defendants argue Louisiana Newpack has failed to state a claim for tortious

interference with a contract or tortious interference with business operations.

        Louisiana Newpack asserts that it has alleged sufficient facts to support

independent claims that Defendants tortiously interfered with the Joint Venture

Agreement and with the business of the joint venture. 134 According to Louisiana

Newpack, to state a claim for tortious interference with contract under Louisiana law,

it must establish the following: (1) the existence of a contract or a legally protected

interest between the plaintiff and the corporation; (2) the corporate officer’s

knowledge of the contract; (3) the officer’s intentional inducement or causation of the

corporation to breach the contract or his intentional rendition of its performance


131 Id. at p. 16.
132 Id. at pp. 15-16.
133 R. Doc. 33-1 at p. 16 (citing R. Doc. 33-1 at p. 4, n.3).
134 R. Doc. 37 at p. 19.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 30 of 59




impossible or more burdensome; (4) absence of justification on the part of the officer;

(5) damages to plaintiff caused by the breach of contract or difficulty of its

performance brought about by the officer.135 Louisiana Newpack asserts that it has

alleged that Defendants intentionally reached out to the joint venture’s primary

supplier, purchased product from that supplier without Louisiana Newpack’s

knowledge, and sold the product for their own benefit.136 Louisiana Newpack also

claims that Defendants were aware of the joint venture and that the Joint Venture

Agreement obligated the parties to act for the “mutual economic benefit” of the joint

venture’s three members, but that Defendants intentionally breached and interfered

with the Joint Venture Agreement and with the joint venture’s business.137

        In response, Defendants assert that Louisiana Newpack is suggesting that the

joint venture arose in a vacuum and that no party involved had any independent

business relationships or contacts before its existence, a position that is both naïve

and untrue.138 Nonetheless, Defendants maintain that Louisiana Newpack has failed

to allege any facts to suggest that Defendants prevented Louisiana Newpack from

dealing with third parties or improperly influenced others not to deal with Louisiana

Newpack.139 Defendants also maintain that Louisiana Newpack has failed to allege




135 Id. at p. 19 (quoting Beta Tech., Inc. v. State Indus. Prods. Corp., Civ. A. No. 06-735-SCR, 2008 WL
4330105, at *1 (M.D. La. Sept. 15, 2008) (citing 9 to 5 Fashions v. Spurney, 538 So.2d 228, 234 (La.
1989)) (internal quotation marks omitted).
136 R. Doc. 37 at p. 19 (citing R. Doc. 29 at ¶¶ 16-30, 101-110).
137 R. Doc. 37 at p. 20.
138 R. Doc. 40 at p. 7.
139 Id.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 31 of 59




that Defendants acted with actual malice, which is required for a tortious interference

claim.140

        1. Tortious Interference With Contract

        As Louisiana Newpack correctly points out, the Louisiana Supreme Court has

recognized a narrow cause of action for tortious interference with a contract, which

requires proof of the following five elements:

        (1) the existence of a contract or a legally protected interest between the
        plaintiff and the corporation; (2) the corporate officer’s knowledge of the
        contract; (3) the officer’s intentional inducement or causation of the
        corporation to breach the contract or his intentional rendition of its
        performance impossible or more burdensome; (4) absence of justification
        on the part of the officer; [and] (5) causation of damages to the plaintiff
        by the breach of contract or difficulty of its performance brought about
        by the officer. 141

        The Court finds that the Amended Complaint fails to state a claim for tortious

interference with a contract.            Louisiana Newpack has alleged that Zeng and

Martinez-Malo knew about the contracts entered into between Louisiana Newpack,

Indigo and Ocean Feast, and that they “intentionally induced or caused the other

defendant entities to breach the contracts.” 142 Louisiana Newpack’s claim in this

regard is essentially a regurgitation of its breach of contract claim in Count One,

which failed to pass muster under Rule 12(b)(6).143 Further, the Amended Complaint

fails to specify what actions by the defendant-entities purportedly constitute a breach




140 R. Doc. 40 at pp. 7-8 (citation omitted).
141 9 to 5 Fashions, Inc. v. Spurney, 538 So.2d 228, 234 (La. 1989).
142 R. Doc. 29 at ¶¶ 104-105.
143 Id. at ¶¶ 41-51, 145-148. The Court further finds that the tortious interference with contract claim

is repetitive of Louisiana Newpack’s veil-piercing claim in Count Thirteen of the Amended Complaint,
which, as discussed later in this Order, also cannot survive a Rule 12(b)(6) challenge.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 32 of 59




of contract. To the extent Louisiana Newpack is alleging that Zeng and Martino-Malo

caused Indigo and Ocean Feast to breach the Joint Venture Agreement by procuring,

marketing and selling seafood product outside of the joint venture, the Court has

already determined that such allegations are insufficient to show a breach of contract

because the Joint Venture Agreement does not contain an exclusivity provision. To

the extent Louisiana Newpack is alleging that Martinez-Malo caused Oceana Seafood

to breach the Joint Venture Agreement, the claim also fails because Oceana Seafood

could not breach a contract to which it is not a party. As such, the allegations in the

Amended Complaint are insufficient to state a claim for tortious interference with

contract, which claim must be dismissed. The Court, therefore, need not address

Defendants’ arguments regarding whether Zeng is a corporate officer of Ocean Feast.

        2. Tortious Interference With Business Relations

        As explained by our sister court, “To prove tortious interference with business

relations, a plaintiff must show that the defendant improperly and maliciously

influenced others not to deal with the plaintiff.”144 Louisiana courts, however, view

this cause of action with “disfavor” and have limited it by requiring a plaintiff to show

that the defendant acted with actual malice.145 In fact, in a separate decision issued

in the same case cited by Louisiana Newpack, 146 Beta Technology, Inc. v. State

Industrial Products Corporation, the Middle District of Louisiana similarly held that,



144 K&F Restaurant Holdings, Ltd. v. Rouse, Civ. A. No. 16-293-JWD-EWD, 2018 WL 3553422, at *15
(M.D. La. July 24, 2018) (citation omitted).
145 Id. (citing Brown v. Romero, 05-1016 (La. App. 3 Cir. 2/1/06), 922 So.2d 742, 747; JCD Marketing,

Co. v. Bass Hotels and Resorts, Inc., 001-1096 (La. App. 4 Cir. 3/6/02), 812 so.2d 834, 841).
146 See, R. Doc. 37 at p. 19 (citing Beta Tech., Inc. v. State Indus. Prods. Corp., Civ. A. No. 06-735-

SCR, 2008 WL 4330105, at *1 (M.D. La. Sept. 15, 2008)).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 33 of 59




“To prove the tortious interference with business relations claim, the plaintiff must

show by a preponderance of the evidence that the defendants maliciously interfered

with their business relations.”147 Further, it is not enough to allege that a defendant’s

actions affected plaintiff’s business interests; the plaintiff must allege that the

defendant actually prevented the plaintiff from dealing with a third party.148

        The Court finds that the Amended Complaint fails to state a claim for tortious

interference with business relations because it contains no allegations that the

actions of Zeng and Martinez-Malo actually prevented Louisiana Newpack from

dealing with a third party, as required under Louisiana jurisprudence. The Amended

Complaint is also devoid of any allegations that Zeng or Martinez-Malo acted with

actual malice. 149 Accordingly, the Amended Complaint fails to state a claim for

tortious interference with business relations.

        Based on the foregoing, Louisiana Newpack’s claim for tortious interference

with contract and tortious interference with business operations asserted in Count

Eight of the Amended Complaint must be dismissed.

        F. Louisiana Newpack’s Claim for Unjust Enrichment (Count Nine).

        Louisiana Newpack alleges a claim for unjust enrichment in Count Nine of the

Amended Complaint based upon Defendants’ actions in procuring, marketing and

selling seafood product separate and apart from the joint venture. 150 Louisiana


147 Civ. A. No. 06-735-SCR, 2008 WL 11351462, at *3 (M.D. La. Sept. 24, 2008).
148 K&F Restaurant Holdings, Ltd., Civ. A. No. 16-293-JWD-EWD, 2018 WL 3553422 at *15 (citing
Bogues v. Louisiana Energy Consultants, Inc., 46,434 (La. App. 2 Cir. 8/10/11), 71 So.3d 1128, 1135).
149 Bogues, 46,434 at p. 11, 71 So.3d at 1135 (quoting JCD Mktg. Co. v. Bass Hotels and Resorts, Inc.,

01-1096 (La. App. 4 Cir. 3/6/02), 812 So.2d 834) (internal quotation marks omitted); Henderson, 47,946
at p. 9, 116 So.3d at 37.
150 R. Doc. 29 at ¶¶ 112, 115, 117.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 34 of 59




Newpack Shrimp claims that it was impoverished by the Defendants, who purchased

(and sold) crabmeat from the joint venture’s largest supplier, Longhai, and allowed

Oceana Seafood to improperly use and benefit from the OCEANA brand in the

operation of its business, all without the permission of Louisiana Newpack or the

joint venture. Louisiana Newpack alleges that Defendants’ actions increased their

profit margins, stole opportunities from the joint venture and diverted sales away

from the joint venture, all of which deprived Louisiana Newpack of its profit and

increased the costs of the joint venture, which has aging inventory in warehouses that

continues to accrue costs and interests.151

        Defendants assert that Louisiana Newpack has failed to state a claim for

unjust enrichment because that is an applicable remedy only when there is no other

remedy available.152 Defendants point out that, among the 14 counts in the Amended

Complaint, Louisiana Newpack alleges that Defendants breached the terms of the

Joint Venture Agreement and that it sustained damages as a result of the breach.

Although Defendants dispute that there was a breach, they argue that the

availability of a claim for breach of contract precludes a claim of unjust enrichment

here, even when pled in the alternative.153 As such, Defendants contend Louisiana

Newpack’s unjust enrichment claim should be dismissed.




151 Id. at ¶ 117.
152 R. Doc. 33-1 at p. 16 (citing La. Civ. Code art. 2298; Walters v. MedSouth Record Mgmt., LLC, 10-
0351 (La. 6/4/10), 38 So.3d 245, 246).
153 R. Doc. 33-1 at p. 17 (citing Reel Pipe, LLC v. USA Comserv, Inc., Civ. A. No. 18-6646, 2019 WL

127055, at *4 (E.D. La. Jan. 8, 2019); Andretti Sports Mktg. Louisiana, LLC v. NOLA Motorsports Host
Comm., Inc., Civ. A. No. 15-2167, 2015 WL 13540096, at *8 (E.D. La. Dec. 2, 2015); Ferrara Fire
Apparatus, Inc. v. JLG Indus., Inc., 581 Fed.Appx. 440, 444 (5th Cir. 2014)).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 35 of 59




        Louisiana Newpack asserts that it has alleged unjust enrichment in the

alternative, and that it recognizes that the claim is only available to the extent there

is no other remedy available at law.154 Louisiana Newpack argues that courts in this

district have allowed claims for unjust enrichment to be pleaded in the alternative,

at least until the court can determine whether the plaintiff has other remedies

available.155 Louisiana Newpack argues that Defendants cannot have it both ways –

they cannot argue that all of the other 13 counts in the Amended Complaint should

be dismissed while also asserting that Louisiana Newpack cannot pursue its unjust

enrichment claim because it has other available remedies.156 In reply, Defendants

maintain that courts within this Circuit have routinely held that the availability of

other claims, such as breach of contract, precludes a claim of unjust enrichment, even

when pled in the alternative.157

        The Court first notes that Louisiana Newpack asserts the unjust enrichment

claim against “Defendants” in globo, failing to specify which of the defendants were

purportedly unjustly enriched at the expense of Louisiana Newpack and the joint

venture.158 To the extent Louisiana Newpack has asserted the unjust enrichment

claim against Defendants, the Court finds that Louisiana Newpack’s arguments lack

merit. To state a claim for unjust enrichment under Louisiana law, a plaintiff must



154 R. Doc. 37 at p. 20.
155 Id. (citing Perez v. Utility Constructors, Inc., Civ. A. No. 15-4675, 2016 WL 5930877, at *1-2 (E.D.
La. Oct. 12, 2016)).
156 R. Doc. 37 at p. 20.
157 R. Doc. 40 at p. 8 (citing Reel Pipe, LLC, Civ. A. No. 18-6646, 2019 WL 127055 at *4; Andretti Sports

Mktg. Louisiana, LLC, Civ. A. No. 15-2167, 2015 WL 13540096 at *8; Ferrara Fire Apparatus, Inc.,
581 Fed.Appx. at 444.
158 See, R. Doc. 29 at ¶¶ 112, 115, 117, 118.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 36 of 59




allege: (1) an enrichment; (2) an impoverishment; (3) a connection between

enrichment and impoverishment; (4) an absence of justification or cause for the

enrichment and impoverishment; and (5) there must be no other remedy at law.159

The Louisiana Supreme has clarified that, “the remedy of unjust enrichment is

subsidiary in nature,” and “is only applicable to fill a gap in the law where no express

remedy is provided.” 160 This Court has repeatedly held that unjust enrichment

claims must be dismissed when a plaintiff has other remedies available, including a

claim for breach of contract.161 This Court has also held that, “Unjust enrichment

claims cannot be maintained in the alternative.”162 Here, as Defendants aptly point

out, Louisiana Newpack has alleged several other claims against them, including

several breach of contract claims. 163 Louisiana Newpack plainly asserts in its

Opposition brief that its unjust enrichment claim is merely pled in the alternative.

Based on the foregoing legal authority, the Court finds that Louisiana Newpack

cannot state a claim for unjust enrichment because other remedies are available at

law. As such, Count Nine must be dismissed.




159 Reel Pipe, LLC, Civ. A. No. 18-6646, 2019 WL 127055 at *3 (citing JP Mack Indus. LLC v. Mosaic
Fertilizer, LLC, 970 F.Supp.2d 516, 521 (E.D. La. 2013)); See, La. Civ. Code art. 2298.
160 Walters v. MedSouth Record Management, LLC, 2010-0353, at p.2 (La. 6/4/10), 38 So.3d 243, 244

(quotation and internal quotation marks omitted).
161 See, Reel Pipe, LLC, Civ. A. No. 18-6646, 2019 WL 127055 at *4; Perez v. Utility Constructors, Inc.,

Civ. A. No. 15-4675, 2016 WL 5930877, at *2 (E.D. La. Oct. 12, 2016); Andretti Sports Mktg. Louisiana,
LLC, Civ. A. No. 15-2167, 2015 WL 13540096 at *8.
162 United States v. Cytogel Pharma, LLC, Civ. A. No. 16-13987, 2018 WL 5297753, at *16 (E.D. La.

Oct. 25, 2018) (noting that prior cases from other sections of this Court allowing unjust enrichment
claims to be pled in the alternative are contrary to holdings of the Louisiana Supreme Court, the Fifth
Circuit and this Court in Andretti Sports Mktg. Louisiana, LLC).
163 See, R. Doc. 29 at pp. 9-14.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 37 of 59




        G. Louisiana Newpack’s Claim for Suit on Open Account (Count Ten).

        Louisiana Newpack alleges in Count Ten of the Amended Complaint that

under the Joint Venture Agreement, the product is supposed to be sold on a rolling

basis within 90 days, and that liquidation occurs every 30 days. 164 Louisiana

Newpack asserts that it incurs costs until the product is sold, including but not

limited to, bank interest, insurance, freight, customs broker fees, local drayage and

warehousing, which it pays with funds received from product sales. 165 Louisiana

Newpack further alleges that, as of the date it filed this suit, costs in the amount of

$418,946 ($209,473 from Ocean Feast and $209,473 from Indigo) were due and owing,

and that additional costs have continued to accrue. 166 Louisiana Newpack asserts

that “the foregoing constitutes an ‘open account.’”167 Louisiana Newpack alleges that

under La. R.S. 9:2781, any party that fails to pay on open account within 30 days of

written demand is liable for both the open account and reasonable attorney’s fees for

the collection of the open account.168

        Defendants assert that Louisiana Newpack has failed to allege an open account

claim because, under the Joint Venture Agreement, there may be an open account

with respect to the suppliers of the product, or with the joint venture’s customers, but

not among the parties to the Joint Venture Agreement.169 Defendants point out that

their obligations under the Joint Venture Agreement include procurement, sales and



164 R. Doc. 29 at ¶ 121 (citing R. Doc. 29-1).
165 R. Doc. 29 at ¶¶ 122-124.
166 Id. at ¶ 125.
167 Id. at ¶ 126.
168 Id. at ¶ 127.
169 R. Doc. 33-1 at p. 18.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 38 of 59




marketing of the product, and that Louisiana Newpack is responsible for approving

sales and invoicing customers who purchase product from Indigo. 170 Defendants

assert that there is no continuous line of credit between them and Louisiana

Newpack, so there can be no open account. Defendants further argue that any

obligation that Defendants may have to Louisiana Newpack arise under a contract,

not an open account.171 Defendants claim that Louisiana Newpack never sold goods

on credit to Defendants and that Louisiana Newpack may have borrowed funds to

pay for the crabmeat, but not from Defendants.172 Defendants contend that the Joint

Venture Agreement is not an open account because it leaves nothing open; it provides

for ongoing dealings, but also strict provisions for the parties’ financial obligations.

As such, Defendants argue that the claim for suit on open account asserted in Count

Ten should be dismissed.

        Louisiana Newpack asserts that Defendants are arguing that the contractual

relationship between Louisiana Newpack, Indigo and Ocean Feast precludes

Louisiana Newpack from asserting a claim for suit on open account. 173 Louisiana

Newpack claims that Louisiana courts have routinely allowed breach of contract

claims and claims for suit on open account to be alleged in the alternative. 174

Louisiana Newpack contends that under Louisiana law, the existence of an open




170 Id.
171 Id. at pp. 18-19.
172 Id. at p. 19.
173 R. Doc. 37 at p. 20.
174 Id. (citing Marin Holdings Int’l, Ltd. v. Frontera Offshore, Inc., Civ. A. No. 18-6490, 2019 WL

3306530, at *9-10 (E.D. La. July 23, 2019); Shamrock Mgmt., LLC v. GOM Fabricators, LLC, 2019 WL
3025237, at *3, 2018-0491 (La. App. 1 Cir. 7/10/19).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 39 of 59




account necessarily requires the existence of an underlying contract.175 Louisiana

Newpack argues that the Amended Complaint states a plausible claim for relief on

open account because as the financier of the joint venture, it extended credit to allow

Ocean Feast, as the entity responsible for procurement and quality assurance, to

purchase the product. 176 Louisiana Newpack reiterates that it financed the costs

incurred in connection with procuring and storing the product until it was sold, and

that it has been unable to pay those costs because there is inventory that remains

unsold.177 Louisiana Newpack blames Defendants, asserting that they have failed to

sell the product pursuant to their obligations under the Joint Venture Agreement,

opting instead to procure and sell other product for their own benefit.178 As such,

Louisiana Newpack asserts that it has alleged sufficient facts to state a plausible

claim that an open account existed between it and Defendants.

        In response, Defendants assert that the relationship between the parties in

this case “simply does not constitute an open account.”179 Defendants point out that

Louisiana Newpack acknowledges that one element of an open account claim requires

that a line of credit was extended by one party to the other.180 Defendants assert that

Louisiana Newpack attempts to sidestep the undisputed fact that its line of credit did

not extend to Ocean Feast, but to the entities from which the joint venture procured




175 R. Doc. 37 at p. 21 (citing Fort James Operating Co. v. A & L Sales, Inc., Civ. A. No. 03-1875, 2004
WL 2004650, at *4 (E.D. La. Sept. 7, 2004)).
176 R. Doc. 37 at p. 21 (citing R. Doc. 29 at ¶¶ 15, 18).
177 R. Doc. 37 at p. 22.
178 Id.
179 R. Doc. 40 at p. 8.
180 Id. (citing R. Doc. 37 at p. 21).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 40 of 59




product–the overseas suppliers. 181 Defendants claim that Louisiana Newpack’s

failure to pay these suppliers is why one supplier has filed suit against Louisiana

Newpack.182 As such, Defendants maintain that Louisiana Newpack’s suit on open

account claim must be dismissed.

        Louisiana law defines an “open account” as “any account for which a part or all

of the balance is past due, whether or not the account reflects one or more

transactions and whether or not at the time of contracting the parties expected future

transactions.”183 “When any person fails to pay an open account within thirty days

after the claimant sends written demand therefor correctly setting forth the amount

owed, that person shall be liable to the claimant . . . when judgment on the claim is

rendered in favor of the claimant.”184 The parties agree that in determining whether

a course of dealing qualifies as an open account, Louisiana courts consider the

following factors: (1) whether there were other business transactions between the

parties; (2) whether a line of credit was extended by one party to the other; (3)

whether there are running or current dealings; and (4) whether there are

expectations of other deadlines.185

        The Court first notes that Count Ten is completely devoid of any reference to

a defendant against whom the open account claim is asserted or from whom


181 R. Doc. 40 at p. 8.
182 Id. at pp. 8-9 (citing Longhai Desheng Seafood Stuff Co. Ltd. v. Louisiana Newpack Shrimp, Inc.,
29-cv-782-WBV-KWR (E.D. La.)).
183 La. R.S. 9:2781(D).
184 La. R.S. 9:2781(A).
185 R. Doc. 33-1 at p. 19 (quoting Cambridge Toxicology Grp., Inc. v. Exnicios, 495 F.3d 169, 174 (5th

Cir. 2007)) (internal quotation marks omitted); R. Doc. 37 at p. 21 (quoting Southeast Recovery Grp.,
LLC v. BP Am., Inc., Civ. A. No. 11-823, 2011 WL 4073241, at *1 (E.D. La. Sept. 13, 2011)) (internal
quotation marks omitted).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 41 of 59




Louisiana Newpack is attempting to recover the outstanding balance.                          Instead,

Louisiana Newpack merely cites the pertinent statute and declares that it has alleged

the existence of an open account based upon unsold inventory. 186 That, alone, is

sufficient to warrant dismissal under Rule 12(b)(6). The Court further finds that

Louisiana Newpack’s allegations demonstrate a fundamental misunderstanding of a

suit on open account. As explained by our sister court, “the statute requires that the

debt owed be for goods or services rendered.” 187 Louisiana Newpack’s claim for

payment is not for goods or services rendered by Louisiana Newpack to Indigo and

Ocean Feast, as the open account statute contemplates.188 Instead, as Defendants

point out, Louisiana Newpack seeks to recover amounts incurred in connection with

procuring and storing unsold product on behalf of the joint venture, i.e. the costs it

has incurred pursuant to its obligations as the “financier” of the joint venture. More

importantly, however, Indigo and Ocean Feast did not have an “open account,” as

contemplated by La. R.S. 9:2781(D), because the amount in dispute was not incurred

upon the extension of a line of credit by Louisiana Newpack. 189 The Amended

Complaint is completely devoid of any allegations regarding the extension of a line of

credit by Louisiana Newpack to Indigo or Ocean Feast. Louisiana Newpack has

alleged only that it provided the letters of credit to Ocean Feast to procure products




186 R. Doc. 29 at ¶¶ 120-128.
187 Jones Energy Co., LLC v. Chesapeake Louisiana, L.P., 873 F.Supp.2d 779, 790 (W.D. La. 2012)
(citing Double-Eight Oil and Gas, LLC v. Caruthurs Producing Co., Inc., 41,451 (La. App. 2 Cir.
11/20/06), 942 So.2d 1279).
188 Double-Eight Oil and Gas LLC, 41,451 at p. 12, 942 So.2d at 1286.
189 See, Jones Energy, 873 F.Supp.2d at 790 (citing Tyler v. Haynes, 1999-1921 (La. App. 3 Cir. 5/3/00),

760 So.2d 559).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 42 of 59




from suppliers and to package the products for re-sale under the OCEANA brand.190

Again, those actions were taken pursuant to Louisiana Newpack’s obligations as the

“financier” of the joint venture, and were not “goods or services” rendered to Indigo

and Ocean Feast, as contemplated by the open account statute. The Court notes that

Louisiana Newpack attempted to sidestep this issue by carefully asserting in its

Opposition brief that, “As the financier of the Joint Venture, Louisiana Newpack

extended credit to allow Ocean Feast, as the entity responsible for procurement and

quality assurance, to purchase the product.”191 Thus, the Opposition brief also fails

to allege that Louisiana Newpack extended a line of credit to Indigo or Ocean Feast,

as is required to establish a claim for a suit on open account. Accordingly, Louisiana

Newpack’s claim for suit on open account in Count Ten must be dismissed.

        H. Louisiana Newpack’s Claim For Breach of Duties to Share in Joint
           Venture Losses (Count Eleven).

        Louisiana Newpack alleges in Count Eleven that Indigo and Ocean Feast

breached their duties to share in the joint venture’s losses, as set forth in the Joint

Venture Agreement.192 Louisiana Newpack asserts that under the terms of the Joint

Venture Agreement, it receives 2% of any sale for general administration expenses

and 3% of any sale as compensation, and that net profits are to be divided equally

between Indigo and Ocean Feast and distributed every 30 days. 193             Louisiana

Newpack cites La. Code Civ. P. art. 2804 for the proposition that because the Joint




190 R. Doc. 29 at ¶ 18.
191 R. Doc. 37 at p. 21. (citing R. Doc. 29 at ¶¶ 15, 18) (emphasis added).
192 R. Doc. 29 at ¶ 130.
193 Id. at ¶ 131.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 43 of 59




Venture Agreement specifies how the parties will share the net profits and is silent

as to the apportionment of losses, the losses must be apportioned the same way as

the profits – divided equally between Indigo and Ocean Feast.194 Louisiana Newpack

claims that at the time it filed this lawsuit, the joint venture had sustained $418,946

in losses, which it has been forced to bear, and that Indigo and Ocean Feast are each

responsible for $209,473.195

        Defendants first assert that this claim is premature until the assets of the joint

venture – the inventory of crabmeat – are liquidated and the debts of the joint venture

are settled.196 Until then, Defendants contend, it is unknown if the joint venture will

even suffer any losses. Defendants further dispute Louisiana Newpack’s reading of

the Joint Venture Agreement, asserting that under La. Civ. Code art. 2803, “[e]ach

partner participates equally in profits, commercial benefits, and losses of the

partnership, unless the partners have agreed otherwise.”197 Defendants argue that

absent a provision regarding the apportionment of losses, the default rule applies and

each joint venturer shares equally in the losses. 198 According to Defendants, the

notion that the financier of the joint venture bears no portion of the losses “is

absurd.” 199 As such, Defendants claim that Count Eleven must be dismissed as

premature and for failure to state a claim.


194 Id. at ¶¶ 132-133. Although Louisiana Newpack cites Louisiana Code of Civil Procedure article
2804, this is likely an error, as the quoted text is from Louisiana Civil Code article 2804.
195 Id. at ¶ 134.
196 R. Doc. 33-1 at p. 20.
197 Id. (quoting La. Code Civ. P. art. 2803) (internal quotation marks omitted) (emphasis in original).

Although Defendants cite Louisiana Code of Civil Procedure article 2803, this is likely an error, as the
quoted text is from Louisiana Civil Code article 2803.
198 R. Doc. 33-1 at p. 20.
199 Id.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 44 of 59




         Louisiana Newpack asserts that Defendants’ argument that Count Eleven

should be dismissed because Louisiana Newpack, as the financier, was solely

responsible for all losses is baseless.200 Louisiana Newpack agrees with Defendants

that the Joint Venture Agreement specifies that the net profits are to be divided

equally between Indigo and Ocean Feast, but is silent about the apportionment of

losses. Louisiana Newpack argues that, under Article 2804, because Indigo and

Ocean Feast share equally in the joint venture’s profits, they must also share equally

in its losses as a matter of law.201 Louisiana Newpack contends that Defendants do

not address this aspect of Louisiana law in their Motion.

        Defendants do not address Louisiana Newpack’s arguments in their Reply

brief.202

        The Court finds that Count Eleven alleges sufficient facts to state a claim for

breach of fiduciary duties. According to the Louisiana Supreme Court, joint ventures

are generally governed by partnership law.203 “Louisiana partnership law provides

that each partner participates equally in profits, commercial benefits and losses of

the partnership, unless the partners have agreed otherwise.” 204                    As Louisiana

Newpack points out, Louisiana law further provides that:

        If a partnership agreement establishes the extent of participation by
        partners in only one category of either profits, commercial benefits,

200 R. Doc. 37 at p. 22.
201 Id. (quoting La. Civ. Code art. 2804).
202 See generally, R. Doc. 40.
203 Tedeton v. Tedeton, 46,901 (La. 2/8/12), 87 So.3d 914, 924; Riddle v. Simmons, 40,000 (La. App. 2

Cir. 2/16/06), 922 So.2d 1267; Payne v. Forest River, Inc., Civ. A. No. 3:13-cv-679-JWD-RLB, 2015 WL
7013506, at *7 (M.D. La. Nov. 12, 2015) (citations omitted).
204 Dhaliwal v. Dhaliwal, 48,034, p.16 (La. App. 2 Cir. 9/11/13), 124 So.3d 470, 480 (citing La. Code

Civ. P. art. 2803); Payne, Civ. A. No. 3:13-cv-679-JWD-RLB, 2015 WL 7013506 at *6 (citations
omitted).
       Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 45 of 59




          losses, or the distribution of assets other than capital contributions,
          partners participate to that extent in each category unless the
          agreement itself or the nature of the participation indicates the partners
          intended otherwise.205

The parties agree that the Joint Venture Agreement specifies that Indigo and Ocean

Feast will share the net profits equally, but is silent regarding the apportionment of

the joint venture’s losses. The parties disagree, however, on the law applicable to

Count Eleven. Louisiana Newpack asserts that La. Civ. Code art. 2804 applies, and

that the joint venture’s losses of $418,946 must be divided equally between Indigo

and Ocean Feast based upon their apportionment of the net profits in the Joint

Venture Agreement. Defendants argue that La. Civ. Code art. 2803 applies and that

the three entities must share the losses equally. Defendants, however, fail to address

Article 2804 or offer any argument why it does not apply to the facts of this case. As

such, and without addressing the merits of their arguments, which is prohibited in

the context of a Rule 12(b)(6) motion, the Court finds that Defendants have failed to

carry their burden of proving that Louisiana Newpack’s allegations fail to state a

claim for reimbursement under La. Civ. Code art. 2804. As such, the Motion is denied

to the extent that Defendants seek dismissal of Count Eleven.

          I. Louisiana Newpack’s Claim for Piercing the Corporate Veil (Count
             Thirteen).

          In Count Thirteen, Louisiana Newpack seeks to hold Zeng and Martinez-Malo

personally liable for all of the damages it has incurred because they “transacted

business with Louisiana Newpack on a personal level.”206 Louisiana Newpack alleges


205   La. Civ. Code art. 2804.
206   R. Doc. 29 at ¶ 145.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 46 of 59




that Zeng is the sole or primary shareholder/member and primary manager of Ocean

Feast, which was created as a Chinese entity to avoid liability, and that Zeng and

Ocean Feast disregarded corporate formalities and are indistinguishable.                    207


Louisiana Newpack alleges that Zeng comingles his personal funds with those of

Ocean Feast, that Zeng does not follow statutory formalities for incorporating and

transacting corporate affairs, and that Ocean Feast is not adequately capitalized. 208

Louisiana Newpack makes identical allegations against Martinez-Malo and Indigo

and Oceana Seafood, with the exception of the allegation regarding Chinese

citizenship of the entities.209

        Defendants assert that Count Thirteen must be dismissed because Louisiana

Newpack has failed to allege any substantive facts and merely restates the elements

of a claim for veil-piercing.210 Defendants also claim that the boilerplate “facts” are

demonstrably false and inconsistent with Louisiana Newpack’s allegations regarding

diversity     jurisdiction       because   Arthur   Zeng   is   not   the   sole   or   primary

shareholder/member and primary manager of Ocean Feast. Instead, Defendants

assert that Louisiana Newpack has reviewed the 2019 Annual Return filed by Ocean

Feast with the Chinese Government, which identifies Jia Zeng as the sole director

and shareholder of Ocean Feast, and identifies her address in China, which Louisiana

Newpack relied upon in its allegations regarding diversity jurisdiction.                    211




207 Id. at ¶ 146.
208 Id.
209 Id. at ¶¶ 147-148.
210 R. Doc. 33-1 at p. 22.
211 Id. (citing R. Doc. 26-2).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 47 of 59




Defendants argue that Louisiana Newpack makes the same boilerplate allegations

regarding Martinez-Malo, without providing any evidence or facts to support that he

used the corporate entity to perpetuate fraud or that he disregarded the corporate

form.212 As such, Defendants contend that the claims against Zeng and Martinez-

Malo fail to establish the “exceptional circumstances” necessary to find an entity is

the alter-ego of an individual, and that the claim should be dismissed. 213

        Louisiana Newpack asserts that piercing the corporate veil is a largely factual

inquiry that turns on whether a fraud has been perpetuated or corporate formalities

have been disregarded. 214 Louisiana Newpack claims that courts routinely deny

motions to dismiss because the facts pertaining to fraud need to be developed, and

that another section of this Court previously concluded that a plaintiff adequately

pleaded a claim for piercing the corporate veil simply by alleging that the individual

defendants “had complete domination” over the corporate defendant.215 Louisiana

Newpack asserts that its allegations are more detailed and exacting than those at

issue in the prior case because it has alleged that: (1) Zeng and Martinez-Malo formed

Ocean Feast and Indigo, respectively, for the purpose of entering into the joint

venture; (2) Zeng and Martinez-Malo are the sole shareholders/members and

managers of Indigo and Ocean Feast; (3) Zeng and Martinez-Malo have comingled

funds with the corporate entities; and (4) Indigo and Ocean Feast are indebted to



212 R. Doc. 33-1 at pp. 22-23.
213 Id. at p. 23 (quoting Riggins v. Dixie Shoring Co., 590 So.2d 1164, 1167 (La. 1991)).
214 R. Doc. 37 at p. 23.
215 Id. (quoting Sanderson v. H.I.G. P-Xi Holding, Inc., Civ. A. No. 99-3313, 2001 WL 406280, at *5

(E.D. La. April 19, 2001), opinion set aside in part on reconsideration on other grounds by, Sanderson
v. H.I.G. P-XI Holdings, Inc., Civ. A. No. 99-3313, 2001 WL 423075 (E.D. La. Apr. 24, 2001).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 48 of 59




Louisiana Newpack for a significant amount of inventory that they failed to market

and sell.216 Louisiana Newpack further asserts that the Joint Venture Agreement

identifies Arthur Zeng as Ocean Feast’s representative, Zeng signed the Agreement

in his capacity as the legal representative of Ocean Feast, and the Agreement refers

to Zeng as a “party.”217 Thus, Louisiana Newpack argues Count Thirteen should not

be dismissed.

        In response, Defendants assert that the law relied upon by Louisiana Newpack

does not cure the deficiencies in its Amended Complaint.218 Defendants contend that

the cases cited by Louisiana Newpack make clear that persuading courts to disregard

the corporate entity is a difficult task, and that, “The degree of control required to

pierce the veil is exclusive domination and control to the point that the entity no

longer has legal or independent significance of its own.”219 Defendants argue that the

Amended Complaint fails to meet this standard and is devoid of any specific facts to

sustain a claim of piercing the corporate veil.220 Defendants claim that it contains

only boilerplate, conclusory assertions. Defendants dispute that the Joint Venture

Agreement refers to Zeng as a “party,” and claim that there is no legal support for

Louisiana Newpack’s assertion that Zeng signing as a “legal representative” shows

that he is the owner of the entity.221 As such, Defendants argue there is no basis to

pierce the corporate veil in this case.



216 R. Doc. 37 at pp. 23-24.
217 Id. at p. 24 (citing R. Doc. 29-1 at p. 2).
218 R. Doc. 40 at p. 9.
219 Id. (quoting Sanderson, Civ. A. No. 99-3313, 2001 WL 406280 at *5).
220 R. Doc. 40 at p. 9.
221 Id.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 49 of 59




        Although the parties contend that Louisiana law applies to Louisiana

Newpack’s veil-piercing allegations in Count Thirteen, this Court has previously

recognized that, “Louisiana courts have not explicitly ruled on the appropriate choice

of law for veil piercing theories. However, the Fifth Circuit has predicted that

Louisiana courts would look to the law of the state in which the defendant corporation

was incorporated.”222 According to the allegations in the Amended Complaint, which

Defendants do not dispute, the defendant-entities in this case, Indigo and Ocean

Feast, were incorporated in Florida and China, respectively.223 Accordingly, although

Defendants and Louisiana Newpack both rely on Louisiana law in support of their

arguments, this Court believes it is appropriate to apply Florida law in assessing

Louisiana Newpack’s veil-piercing theory against Martinez-Malo/Indigo and Chinese

law to the veil-piercing theory asserted against Zeng/Ocean Feast. The Court finds

that Louisiana Newpack’s allegations fall far short of demonstrating the exceptional

circumstances required to pierce the corporate veil under Florida, Chinese or

Louisiana law.

        The Fifth Circuit has held that the leading Florida case addressing the piercing

of corporate veils is Dania Jai-Alai Palace, Inc. v. Sykes, wherein the Florida Supreme

Court held that to pierce the corporate veil of a defendant corporation, a plaintiff



222 Lentz v. Trinchard, 730 F. Supp. 2d 567, 582 (E.D. La. 2010) (Africk, J.) (citing Patin v.
Thoroughbred Power Boats, Inc., 294 F.3d 640, 647 (5th Cir. 2002)). See, Energy Coal v. CITGO
Petroleum Corporation, 836 F.3d 457, 462 (5th Cir. 2016) (reaffirming Patin and stating that,
“Louisiana courts look to the state of incorporation not just when deciding issues involving piercing,
which as noted above is a close relative of the single business enterprise theory, but also when deciding
more general questions of corporate structure.” (citations omitted)); Soriano v. Gulf Coast Lift, LLC,
Civ. A. No. 12-2744, 2014 WL 949145, at *9 (E.D. La. Mar. 11, 2014) (Vance, J.) (citing Patin, supra).
223 R. Doc. 29 at ¶¶ 2, 3.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 50 of 59




must prove both: (1) that the corporation is a “mere instrumentality” or alter ego of

the defendant; and (2) that the defendant engaged in “improper conduct” in the

formation or use of the corporation.224 The Florida Supreme Court further explained

that the corporate veil “will not be penetrated either at law or in equity unless it is

shown that the corporation was organized or employed to mislead creditors or to work

a fraud upon them.”225

        Florida courts and federal courts applying Florida law have elaborated further

on the meaning of “improper conduct,” explaining that:

        Florida decisions uniformly hold that courts will look through the screen
        of a corporate entity to the individuals who compose it in cases in which
        the corporation was a mere device or sham to accomplish some ulterior
        purpose, . . . or where the purpose is to evade some statute or to
        accomplish some fraud or illegal purpose, or where the corporation was
        employed by the stockholders for fraudulent or misleading purposes,
        was organized or used to mislead creditors or to perpetrate a fraud upon
        them, or to evade existing personal liability.226

Thus, under Florida law, Louisiana Newpack must allege both that Indigo was used

for an improper purpose and that Indigo was the alter ego or mere instrumentality of

Martinez-Malo.227

        The Court finds that the Amended Complaint fails to state a plausible claim

under Florida law for piercing the corporate veil and holding Martinez-Malo liable

for the debts of Indigo. Relying upon the five non-exclusive factors used by Louisiana


224 Patin, 294 F.3d at 647 (quoting Sykes, 450 So.2d 1114, 1120-21 (Fla. 1984)).
225 Sykes, 450 So.2d at 1120 (quoting Advertects, Inc. v. Sawyer Indus., Inc., 84 So.2d 21, 23-24 (Fla.
1955) (internal quotation marks omitted).
226 Patin, 294 F.3d at 647-48 (quoting Steinhardt v. Banks, 511 So.2d 336, 339 (Fla. Dist. Ct. App.

1987)); See also, In re Warmus, 276 B.R. 688, 697 (S.D. Fla. 2002); In re Hillsborough Holdings Corp.,
166 B.R. 461, 469 (Bankr. M.D. Fla. 1994); Acquisition Corp. of Am. v. Am. Cast Iron Pipe Co., 543
So.2d 878, 882 (Fla. Dist. Ct. App. 1989).
227 Verizon Trademark Services, LLC v. Producers, Inc., 810 F. Supp. 2d 1321, 1329 (M.D. Fla. 2011).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 51 of 59




courts to determine whether to pierce the corporate veil under Louisiana law, 228

Louisiana     Newpack       alleges     that   Martinez-Malo        is   the    sole   or    primary

shareholder/member and primary                 manager of Indigo, that Martinez-Malo

disregarded the requisite corporate formalities and that he is indistinguishable from

Indigo, that Martinez-Malo commingles his personal funds with those of Indigo, that

Martinez-Malo does not follow statutory formalities for incorporating and transacting

corporate affairs, and that Indigo is not adequately capitalized. Louisiana Newpack,

however, does not provide any factual detail to substantiate these allegations.

Moreover, Louisiana Newpack has not alleged that Indigo was used for an improper

purpose, as required under Florida law. As such, Louisiana Newpack has failed to

assert a plausible basis for piercing the corporate veil and holding Martinez-Malo

liable for the debts of Indigo.

        With respect to Zeng and Ocean Feast, companies formed under the laws of

China are subject to the country’s Company Law, which provides, in pertinent part,

that, “Where any shareholder of a company evades debts by abusing the independent

legal person status of the company or by abusing the shareholder’s limited liabilities,

thereby graving prejudicing the interests of the creditors of the company, the

shareholder shall be jointly and severally liable for the debts of the company.”229 As


228 See, Riggins v. Dixie Shoring Co., Inc., 590 So.2d 1164, 1168 (La. 1991) (citations omitted)
(Louisiana courts consider: (1) commingling of corporate and shareholder funds; (2) failure to follow
statutory formalities for incorporating and transacting corporate affairs; (3) undercapitalization; (4)
failure to provide separate bank accounts and bookkeeping records; and (5) failure to hold regular
shareholder and director meetings).
229 Company Law of the People’s Republic of China (2018 Amendment), Chapter 1, Article 20, ¶ 3,

Promulgated by NPC Standing Committee on 10/26/18; eff. 10/26/18 (Westlaw China); See also, In re
Chinese-Manufactured Drywall Products Liability Litigation, Civ. A. No. 09-02047, 2017 WL 1476595,
at *20, n.20 (E.D. La. Apr. 21, 2017) (quoting the 2017 version of the law).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 52 of 59




another Section of this Court has recognized, “Regulations interpreting China’s veil-

piercing Company Law look to corporate separateness, considering factors such as

the comingling of shareholder and company income, funds, and business and whether

the    company’s     business     transactions     are   under     complete     control    of   its

shareholders.” 230 Further, “Chinese law generally respects the legal separateness

provided by the corporate form, and requires a strong showing of comingling in order

to negate it.”231

        Louisiana Newpack’s allegations in its veil-piercing claim against Zeng are

identical to the allegations made against Martinez-Malo. As this Court has found in

relation to Martinez-Malo, Louisiana Newpack has failed to assert any factual

support for its veil-piercing claim against Zeng. The Court finds that such conclusory

allegations are insufficient to state a plausible basis for the Court to pierce the

corporate veil and hold Zeng liable for the debts of Ocean Feast under Chinese law.

        The Court further notes that even if Louisiana law applied to these claims, the

allegations in the Amended Complaint still fail to state a plausible veil-piercing claim

against Martinez-Malo/Indigo or Zeng/Ocean Feast. Louisiana Newpack alleges,

almost verbatim, three of the five factors considered by Louisiana courts in

determining whether to pierce the corporate veil, but fails to provide any factual

detail to substantiate the allegations. 232           “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action,’” will not


230 In re Chinese-Manufactured Drywall Products Liability Litigation, Civ. A. No. 09-02047, 2017 WL
1476595 at *20 (citation omitted),
231 Id. (citations omitted).
232 See, Riggins v. Dixie Shoring Co., Inc., 590 So.2d 1164, 1168 (La. 1991).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 53 of 59




survive a Rule 12(b)(6) motion.233 The Court further finds that the authority relied

upon by Louisiana Newpack does not support its position that it has sufficiently

alleged that Zeng and Martinez-Malo had “complete domination or control” of Ocean

Feast and Indigo.234 As Defendants point out, that court went on to clarify that, “The

degree of control required to pierce the veil is exclusive domination and control to the

point that the entity no longer has legal or independent significance of its own.”235

Louisiana Newpack has not alleged any facts to show that Zeng or Martinez-Malo

exercised that level of control over Ocean Feast or Indigo, respectively.

        Based on the foregoing, the Court agrees with Defendants that the allegations

in Count Thirteen are insufficient to allow the Court to pierce the corporate veil and

impose personal liability on Arthur Zeng and Jeffrey Martinez-Malo for the debts of

Ocean Feast and Indigo, respectively. As such, Count Thirteen must be dismissed.

        J. Louisiana Newpack’s Conspiracy Claim (Count Fourteen).

        In Count Fourteen of the Amended Complaint, Louisiana Newpack alleges that

Defendants conspired with specific and malicious intent to procure, market and sell

product outside of the joint venture and under the OCEANA brand without the

knowledge or consent of Louisiana Newpack or the joint venture, effectively cutting

Louisiana Newpack out. 236 Louisiana Newpack alleges that Defendants used the



233 Romious v. Cornell, Civ. A. No. 11-2791, 2012 WL 6048725, at *2 (E.D. La. Dec. 5, 2012); (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1965, 167 L.Ed.2d 929 (2007))).
234 R. Doc. 37 at p. 23 (quoting Sanderson v. H.I.G. P-Xi Holding, Inc., Civ. A. No. 99-3313, 2001 WL

406280, at *5 (E.D. La. April 19, 2001)).
235 Sanderson, Civ. A. No. 99-3313 2001 WL 406280 at *5 (citing Wallace v. Wood, 752 A.2d 1175, 1183

(Del. Ch. 1999)). See, R. Doc. 37 at p. 23; R. Doc. 40 at p. 9 (quoting Sanderson, supra).
236 R. Doc. 29 at ¶ 151.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 54 of 59




joint venture’s business strategy and relationships to engage in side deals outside of

the joint venture to increase their own profits, effectively diverting business away

from the joint venture and Louisiana Newpack.237 Louisiana Newpack asserts that

Defendants consciously and intentionally excluded it from those side deals to increase

their own profits, and that Defendants had the specific intent to harm Louisiana

Newpack and to deprive it of its share of those sales under the Joint Venture

Agreement.238 Louisiana Newpack claims that Defendants are solidarily liable for

any and all damages caused by their “intentional and willful” acts of conspiracy

pursuant to La. Civ. Code art. 2324(A). The Court notes that Count Fourteen refers

to Defendants in globo and does not specify which defendants are subject to the

allegations.

        Defendants assert that Louisiana Newpack has failed to state a claim for

conspiracy and that Count Fourteen should be dismissed.239 Defendants assert that

conspiracy is not a claim under Louisiana law, and that it is the tort that the

conspirators agreed to commit and committed in whole or in part that constitutes the

element of a conspiracy claim.240 Defendants contend that the underlying tort of the

conspiracy claim is Defendants’ procuring, marketing and selling product outside of

the joint venture.         Because the Joint Venture Agreement does not contain an




237 Id. at ¶ 154.
238 Id. at ¶¶ 152-153.
239 R. Doc. 33-1 at pp. 23-24.
240 Id. at p. 23 (citing Ross v. Conoco, Inc., 2002-0299 (La. 10/15/02), 828 So.2d 546, 552; Crutcher-Tufts

Resources, Inc. v. Tufts, 07-1556, p.3 (La App. 4 Cir. 9/17/08), 992 So.2d 1091, 1094 (citing Ross, supra)).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 55 of 59




exclusivity provision or a non-compete clause, Defendants argue there can be no

malicious intent and, therefore, no conspiracy.241

        Louisiana Newpack argues that its conspiracy claim is not premised on an

exclusivity provision in the Joint Venture Agreement and that it has alleged

sufficient facts to state a plausible claim that Defendants conspired to violate the

Joint Venture Agreement and their obligations under Louisiana law to the prejudice

of Louisiana Newpack.242 Louisiana Newpack asserts that it has alleged sufficient

facts to show a meeting of the minds because Ocean Feast and Indigo could not have

obtained the product and sold it to consumers without Louisiana Newpack’s

involvement unless there was a meeting of the minds.243

        In response, Defendants assert that a conspiracy claim requires more than a

mere “meeting of the minds” and requires intentional or willful conduct for the

purpose of committing an illegal or tortious act.244 Defendants argue that the only

intentional conduct alleged in the Amended Complaint is Defendants’ sale of product

outside of the joint venture. Referring back to their prior arguments on the same

issue, Defendants maintain that there was nothing illegal or tortious about those

sales.245 Because Louisiana Newpack fails to allege any other intentional or willful




241 R. Doc. 33-1 at pp. 23-24.
242 R. Doc. 37 at pp. 24-25 (citing K&F Rest. Holdings, Ltd. v. Rouse, Civ. A. No. 16-293, 2018 WL
3553422, at *13 (M.D. La. July 24, 2018)).
243 R. Doc. 37 at p. 25.
244 R. Doc. 40 at p. 10 (citing R. Doc. 37 at p. 25; Thomas v. N. 40 Land Dev., Inc., 04-0610 (La. App. 4

Cir. 1/26/05), 894 So.2d 1160, 1178 (citing La. Civ. Code art. 2324); Crutcher-Tufts Resources, Inc., 07-
1556 at p.3, 992 So.2d at 1094).
245 R. Doc. 40 at p. 10.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 56 of 59




conduct concerning the commission of an illegal or tortious act, Defendants assert

that Count Fourteen must be dismissed.

         Louisiana Civil Code article 2324 provides that anyone who “conspires with

another person to commit an intentional or willful act is answerable, in solido, with

that person, for the damage caused by such act.” 246 Nonetheless, “the Louisiana

Supreme Court has held that conspiracy by itself is not an actionable claim under

Louisiana law.”247 Instead, it is “the tort which the conspirators agreed to perpetrate

and which they actually commit in whole or in part” that constitutes the actionable

element of a conspiracy claim. 248 Thus, a conspiracy claim requires a plaintiff to

allege, and prove, the existence of an agreement to commit an illegal or tortious act,

which was actually committed, that resulted in the plaintiff’s injury, and an

agreement as to the intended outcome or result.249

        As Defendants correctly point out, the only intentional conduct alleged in

Count Fourteen of the Amended Complaint is that Defendants acted with “specific

and malicious intent” to procure, import and sell product outside of the joint venture

and without Louisiana Newpack’s knowledge or consent. 250                            Although Count

Fourteen refers to Defendants in globo, Louisiana Newpack alleges elsewhere in the

Amended Complaint (namely, Counts One and Six) that Indigo and Ocean Feast



246 La. Civ. Code art. 2324(A).
247 Crutcher-Tufts Resources, Inc., 07-1556 at p.3, 992 So.2d at 1094 (citing Ross v. Conoco, Inc., 2002-
0299 (La. 10/15/02), 828 So.2d 546).
248 Ross, 2002-0299 at p.8, 828 So.2d at 552 (quoting Butz v. Lynch, 97-2166, p.6 (La. App. 1 Cir. 4/8/98),

710 So.2d 1171, 1174) (internal quotation marks omitted).
249 Crutcher-Tufts Resources, Inc., 07-1556 at pp. 3-4, 992 So.2d at 1094 (citing Butz, 97-2166, 710

So.2d at 1174).
250 R. Doc. 29 at ¶ 151.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 57 of 59




procured, marketed and sold product outside of the joint venture.251 These alleged

actions by Indigo and Ocean Feast, however, are not illegal or tortious acts. More

importantly, however, Louisiana Newpack has not alleged that these actions are

illegal or tortious. Instead, Louisiana Newpack alleges that these actions were done

with the specific, malicious intent to harm Louisiana Newpack.252 The Court finds

that Louisiana Newpack’s allegations are insufficient to state a plausible claim for

conspiracy under La. Civ. Code art. 2324.               Accordingly, Louisiana Newpack’s

conspiracy claim in Count Fourteen must be dismissed.

        K. Leave to Amend is Denied.

        The Court notes that neither in its Opposition brief or in any other motion has

Louisiana Newpack requested leave to amend the allegations in its Amended

Complaint to cure any deficiencies found by the Court.253 While the Court will “freely

give leave [to amend] when justice so requires,”254 leave to amend “is by no means

automatic.”255 In exercising its discretion, this Court may consider such factors as

“undue delay, bad faith, or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, and futility of the

amendment.”256




251 Id. at ¶¶ 43, 85.
252 Id. at ¶¶ 151, 153.
253 See generally, R. Doc. 37.
254 Fed. R. Civ. P. 15(a).
255 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
256 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,

203 (5th Cir. 1981)).
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 58 of 59




        The Court finds that leave to amend is not warranted in this case because

Louisiana Newpack has already had an opportunity to address the deficiencies raised

in the instant Motion, which were raised in a nearly identical motion to dismiss filed

by Defendants on November 7, 2019. 257 Not only did Louisiana Newpack file an

Opposition to the prior Motion to Dismiss,258 it also sought, and was granted, leave

to amend its Complaint, which resulted in the filing of the Amended Complaint now

at issue.259 Thus, Louisiana Newpack has already been granted an opportunity to

amend its Complaint to cure the same deficiencies raised in Defendants’ Motion to

Dismiss, and failed to do so in its Amended Complaint. Granting Louisiana Newpack

leave to amend its Complaint a second time would effectively afford Louisiana

Newpack a third bite at the apple, which, ultimately, would cause undue delay in this

matter which has been pending since 2019. The Court finds that the facts of this case

do not warrant such relief. Exercising the discretion afforded under Fed. R. Civ. P.

15 and the pertinent jurisprudence, the Court finds that further leave to amend is

not warranted to cure the deficiencies raised by Defendants’ Motion to Dismiss.

        IV.      CONCLUSION

        IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss 260 is

GRANTED in part and DENIED in part. The Motion is GRANTED to the extent

that Defendants seek dismissal of Counts One, Two, Six, Seven, Eight, Nine, Ten,

Thirteen and Fourteen of the Amended Complaint, and such claims are DISMISSED


257 See, R. Doc. 9; R. Doc. 9-1 at pp. 6-20.
258 R. Doc. 13.
259 See, R. Docs. 22, 28, 29.
260 R. Doc. 33.
      Case 2:19-cv-12948-WBV-KWR Document 129 Filed 02/09/21 Page 59 of 59




WITH PREJUDICE. The Motion is DENIED to the extent that Defendants seek

dismissal of Counts Three, Four, Five, and Eleven, which remain pending.261

        New Orleans, Louisiana, February 9, 2021.



                                            ______________________________
                                            WENDY B. VITTER
                                            United States District Judge




  The Court notes that Defendants did not move to dismiss Count Twelve of the Amended Complaint,
261

which also remains pending.
